Exhibit 10.40

 

 

 

 

 

 

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
COCA-COLA BOTTLERS’ SALES & SERVICES COMPANY LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS

1

 

 

 

 

Section 1.1

 

Definitions

1

Section 1.2

 

Headings

8

 

 

 

 

ARTICLE II FORMATION AND TERM

9

 

 

 

 

Section 2.1

 

Formation

9

Section 2.2

 

Name

10

Section 2.3

 

Term

10

Section 2.4

 

Registered Agent and Office

11

Section 2.5

 

Principal Place of Business

11

Section 2.6

 

Qualification in Other Jurisdictions

11

 

 

 

 

ARTICLE III PURPOSE AND ACTIVITIES OF THE COMPANY

11

 

 

 

 

Section 3.1

 

Purpose; Powers

11

Section 3.2

 

Activities of the Company

11

Section 3.3

 

Participation by Members

11

Section 3.4

 

Participation by Non-Members

12

Section 3.5

 

Non-Involvement in Certain Activities

12

Section 3.6

 

BSNA Matters

12

 

 

 

 

ARTICLE IV CAPITAL CONTRIBUTIONS,  CAPITAL ACCOUNTS AND ADVANCES

13

 

 

 

 

Section 4.1

 

Initial Capital Contributions

13

Section 4.2

 

Additional Capital Contributions

13

Section 4.3

 

Personal Property

13

Section 4.4

 

Capital Accounts

13

Section 4.5

 

Advances; Consequences of Nonrecourse Loans

13

 

 

 

 

ARTICLE V MEMBERS

14

 

 

 

 

Section 5.1

 

Powers of Members

14

Section 5.2

 

Reimbursements

14

Section 5.3

 

Partition

14

Section 5.4

 

Resignation; Disqualification

14

Section 5.5

 

Meetings of Members; Voting by Members

15

 

 

 

 

ARTICLE VI MANAGEMENT

17

 

 

 

 

Section 6.1

 

Board of Directors

17

Section 6.2

 

Meetings of the Board

20

Section 6.3

 

Quorum and Acts of the Board and of Committees; Proxies

20

i

--------------------------------------------------------------------------------

 

Section 6.4

 

Electronic Communications

21

Section 6.5

 

Committees

22

Section 6.6

 

Expenses

22

Section 6.7

 

Removal, Resignation and Automatic Disqualification of Directors

22

Section 6.8

 

Directors as Agents

23

Section 6.9

 

Actions Requiring a Director Regular Vote

23

Section 6.10

 

Actions Requiring a Director Extraordinary Vote

26

Section 6.11

 

Duties of Directors

27

 

 

 

 

ARTICLE VII OFFICERS

28

 

 

 

 

Section 7.1

 

Officers

28

Section 7.2

 

The Chairman of the Board

28

Section 7.3

 

The President

28

Section 7.4

 

The Senior Vice President(s)

28

Section 7.5

 

The Secretary

29

Section 7.6

 

The Vice President of Finance

29

Section 7.7

 

Officers as Agents

29

Section 7.8

 

Duties of Officers

29

 

 

 

 

ARTICLE VIII ALLOCATIONS

29

 

 

 

 

Section 8.1

 

Profits and Losses

29

Section 8.2

 

Special Allocations

30

Section 8.3

 

Allocation Rules

31

Section 8.4

 

Section 704(c)

31

Section 8.5

 

Section 754 Election; Other Elections

32

 

 

 

 

ARTICLE IX DISTRIBUTIONS

32

 

 

 

 

Section 9.1

 

Net Cash Flow

32

Section 9.2

 

Distribution Rules

32

Section 9.3

 

Limitations on Distributions

32

Section 9.4

 

Distribution of the Tax Amount

32

 

 

 

 

ARTICLE X BOOKS AND RECORDS

33

 

 

 

 

Section 10.1

 

Books, Records and Financial Statements

33

Section 10.2

 

Accounting Method

33

Section 10.3

 

Financial Statements

33

Section 10.4

 

Withholding

34

 

 

 

 

ARTICLE XI TAX MATTERS

34

 

 

 

 

Section 11.1

 

Partnership Representative

34

Section 11.2

 

Taxation as Partnership

36

ii

--------------------------------------------------------------------------------

 

Section 11.3

 

Potential Conversion to Taxable Corporation Status

36

Section 11.4

 

Tax Matters Partner

36

 

 

 

 

ARTICLE XII LIMITED LIABILITY, EXCULPATION, AND INDEMNIFICATION; CONFLICTS OF
INTEREST AND BUSINESS OPPORTUNITIES

37

 

 

 

 

Section 12.1

 

Limitation on Liability

37

Section 12.2

 

Exculpation

37

Section 12.3

 

Fiduciary Duty

37

Section 12.4

 

Indemnification of a Covered Person

38

Section 12.5

 

Expenses of a Covered Person

38

Section 12.6

 

Insurance

39

Section 12.7

 

Indemnification for Certain State Tax Return Preparation and Audit Expenses

39

Section 12.8

 

Conflicts of Interest; Business Opportunities

39

 

 

 

 

ARTICLE XIII ADDITIONAL MEMBERS

40

 

 

 

 

Section 13.1

 

Admission

40

Section 13.2

 

Allocations

41

 

 

 

 

ARTICLE XIV TRANSFER OF INTERESTS AND SUBSTITUTE MEMBERS

41

 

 

 

 

Section 14.1

 

Transfers of Interests

41

Section 14.2

 

Substitute Members

43

Section 14.3

 

Recognition of Transfer by Company

44

Section 14.4

 

Effective Date of Transfer

44

Section 14.5

 

Pledge

44

 

 

 

 

ARTICLE XV DISSOLUTION, LIQUIDATION AND TERMINATION

44

 

 

 

 

Section 15.1

 

No Dissolution

44

Section 15.2

 

Events Causing Dissolution

45

Section 15.3

 

Liquidation

45

Section 15.4

 

Termination

45

Section 15.5

 

Claims of the Members

45

 

 

 

 

ARTICLE XVI MISCELLANEOUS

46

 

 

 

 

Section 16.1

 

Notices

46

Section 16.2

 

Failure to Pursue Remedies

46

Section 16.3

 

Cumulative Remedies

46

Section 16.4

 

Binding Effect

46

Section 16.5

 

Interpretation

46

Section 16.6

 

Severability

47

Section 16.7

 

Counterparts and Signatures

47

iii

--------------------------------------------------------------------------------

 

Section 16.8

 

Integration

47

Section 16.9

 

Governing Law

47

Section 16.10

 

Amendments

47

Section 16.11

 

No Implied Rights or Remedies; Creditors Not Benefitted

48

Section 16.12

 

Confidentiality

48

Section 16.13

 

Arbitration

50

 

 

 

iv

--------------------------------------------------------------------------------

 

TRANSFER RESTRICTIONS

The limited liability company interests in Coca-Cola Bottlers’ Sales & Services
Company LLC created and issued under this Agreement (the “Interests”) are
subject to the restrictions on transfer and other terms and conditions set forth
in this Agreement.

The Interests have been acquired for investment and have not been registered
under (a) the securities laws of the State of Delaware, (b) any other state
securities laws, or (c) the United States Securities Act of 1933, as amended
(the “Securities Act”).

Neither the Interests nor any part thereof may be offered for sale, pledged,
hypothecated, sold, assigned, or transferred except in compliance with the terms
and conditions of this Agreement and

 

(1)

pursuant to an effective registration statement under applicable state
securities laws, or in a transaction which either is exempt from registration
under such laws or is otherwise in compliance with such laws, and

 

 

(2)

pursuant to an effective registration statement under the Securities Act or in a
transaction which either is exempt from registration under the Securities Act or
is otherwise in compliance with the Securities Act.

 

 

 



 

 



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF
COCA-COLA BOTTLERS’ SALES & SERVICES COMPANY LLC
_______________

This Amended and Restated Limited Liability Company Operating Agreement of
Coca-Cola Bottlers’ Sales & Services Company LLC (the “Company”) is entered into
this 18th day of November by and among the Members (as defined below), and made
effective as of January 1, 2019 (the “Effective Date”).

WHEREAS, the Company was formed as a Delaware limited liability company on
September 5, 2002;

WHEREAS, the Company and its members previously entered into that certain
Limited Liability Company Operating Agreement, effective as of January 1, 2003
(as amended, the “Prior Operating Agreement”);

WHEREAS, the Members constitute all the members of the Company;

WHEREAS, the Members desire to amend and restate in their entirety any and all
operating agreements of the Company, including the Prior Operating Agreement,
effective as of the Effective Date and as provided herein; and

WHEREAS, the Members desire to enter into this Agreement to govern the
operations and affairs of the Company and its relationship with the Members.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and intending to be legally bound,
the Members hereby agree as follows:

ARTICLE I

DEFINED TERMS

Section 1.1Definitions.  Unless the context otherwise requires, the terms
defined in this ARTICLE I shall, for the purposes of this Agreement, have the
meanings herein specified.

“Additional Members” has the meaning set forth in Section 13.1.

“Adjustment Year” has the meaning set forth in Section 11.1(e).

“Affiliate” means, with respect to a specified Person, any Person that directly
or indirectly controls, is controlled by, or is under common control with, the
specified Person.  As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of all or substantially all of the management and policies of a
Person, or to manage the sale of one or more products trademarked by or licensed
to The Coca-Cola Company in any portion of the Territory, whether through
ownership of voting securities, by contract (including a management contract),
joint venture, or otherwise.  No Person shall be deemed to be an Affiliate of
another Person merely because of the relationship of a Coca-Cola Franchise
between such Persons.  A Person becomes a “controlled Affiliate” when control of
such Person is directly or indirectly acquired by another Person through stock
purchase, merger, consolidation or otherwise.

1

--------------------------------------------------------------------------------

 

“Agreement” means this Amended and Restated Limited Liability Company Operating
Agreement of the Company, as amended, modified, supplemented or restated from
time to time.

“Appraisal Value” has the meaning set forth in Section 14.1(b)(ii).

“Approved Subsidiary” means, in the case of a Bottler that carries on its
business in the country of Canada, a wholly-owned U.S. subsidiary corporation of
such Bottler, which is taxed as a corporation under the Code.

“Arbitration Panel” has the meaning set forth in Section 16.13.

“ARTM Agreement” means, for a given Bottler, the Master Agreement between The
Coca-Cola Company and such Bottler for ARTM Programs, which is approved by The
Coca-Cola System Leadership Governance Board and governs alternative route to
market programs for beverage products bearing trademarks owned by or licensed to
The Coca-Cola Company, as such agreement may be renewed, replaced, amended,
modified, supplemented, or superseded, together with any other agreements
between such Bottler and The Coca-Cola Company relating to alternative route to
market programs.

“Authorized Member” has the meaning set forth in Section 11.1(b).

“Board” means the board of directors of the Company established pursuant to
Section 6.1(a).

“BSNA” means Coca-Cola Business Services North America, LLC, a Delaware limited
liability company.

“BSNA Agreement Effective Date” means the Effective Date, as defined in the BSNA
Purchase Agreement.

“BSNA Business” means BSNA’s business of providing services to BSNA Client
Bottlers, as such services are provided by BSNA as of immediately prior to the
BSNA Agreement Effective Date or as of the Closing Date, as defined in the BSNA
Purchase Agreement, as applicable.

“BSNA Client Bottlers” means each Bottler who participates in or receives
services provided by BSNA (i) as of immediately prior to the BSNA Agreement
Effective Date, and/or (ii) after the BSNA Agreement Effective Date.

“BSNA Master Business Services Agreement” means, with respect to each BSNA
Client Bottler, any Master Business Services Agreement heretofore or hereafter
entered into by BSNA and such BSNA Client Bottler governing the terms and
condition upon which BSNA provides services to such BSNA Client Bottler,
including all related statements of work, service level agreements, exhibits and
schedules, all as may be amended from time to time.

“BSNA Purchase Agreement” means that certain Membership Interest Purchase
Agreement, dated September 17, 2019, by and among the Company (as Buyer),
Coca-Cola Refreshments USA, LLC, a Delaware limited liability company (as
Seller), and BSNA.

2

--------------------------------------------------------------------------------

 

“Capital Account” means, with respect to any Member, the account maintained for
such Member in accordance with the provisions of this Agreement.

“Capital Contribution” means, with respect to any Member, the initial capital
contribution (if any), including the actual amount of money and the fair market
value of any property (other than money), made by such Member and referred to in
Section 4.1 of this Agreement, together with any additional contributions of
funds or property that may be made, from time to time, by such Member in
accordance with Section 4.2 of this Agreement.

“CCNA” means Coca-Cola North America, a division of The Coca-Cola Company.

“CCNA Director” has the meaning set forth in Section 6.1(b).

“CCNA PAA” means that certain Amended and Restated Procurement Agency Agreement,
effective as of January 1, 2008, by and between The Coca-Cola Company and the
Company, together with any supplements, modifications, extensions, or
replacements thereof.

“Certificate” means the Certificate of Formation of the Company and any and all
amendments thereto and restatements thereof filed on behalf of the Company with
the office of the Secretary of State of the State of Delaware pursuant to the
Delaware Act.

“Chair” means the Director (but need not otherwise be an agent or employee of
the Company) elected as the chairman of the Board pursuant to Section 6.2.

“Coca‑Cola Bottler” or “Bottler” means each business entity that is not an
Affiliate of The Coca-Cola Company and that holds, directly or indirectly, a
Coca-Cola Franchise applicable to one or more geographic areas within the
Territory.  For purposes of this Agreement, each entity that holds a Coca-Cola
Franchise and its Affiliate(s) shall be deemed to constitute a single Coca-Cola
Bottler.  In no event, however, shall The Coca-Cola Company, or any Affiliate of
The Coca-Cola Company, be deemed a Coca-Cola Bottler hereunder, and any Member
that hereafter becomes an Affiliate of The Coca-Cola Company shall thereupon
cease to be qualified as a Member as provided in Section 5.4.  A list of all
Coca-Cola Bottlers as of the Effective Date is attached hereto as Exhibit A.

“Coca-Cola Bottling System” means the system through which beverages bearing
trademarks owned by or licensed to The Coca-Cola Company are manufactured and
distributed.

“Coca-Cola Franchise” means the contract and trademark license authorizing a
Person to bottle and/or sell one or more products bearing the trademark
“Coca-Cola” or one of its derivatives in one or more geographic areas within the
Territory.

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).  A reference to a specific
section (§) of the Code refers not only to such specific section but also to any
corresponding provision of the Code, as such specific section or corresponding
provision is in effect on the date of application of the provisions of this
Agreement containing such reference.

“Company” has the meaning set forth in the preamble of this Agreement.

3

--------------------------------------------------------------------------------

 

“Company Division” means the current and future business divisions of the
Company, including, without limitation, a division responsible for the
procurement of goods and services and a division responsible for customer
business solutions (including franchisor and franchisee services).  As of the
Effective Date, there are two (2) Company Divisions, which are referred to as
the “Customer Business Solution (CBS) Division” and the “Procurement Division”.

“Company Policies” has the meaning set forth in Section 6.9(r).

“Compensation” has the meaning set forth in Section 8.2(c)

“Conflicted Director” has the meaning set forth in Section 12.8(a).

“Confidential Information” has the meaning set forth in Section 16.12(e).

“Covered Person” means (i) a Member, a Director, or an Officer, (ii) any
Affiliate of a Member, (iii) any officers, directors, members, managers,
shareholders, partners, employees, representatives or agents of a Member, a
Director, or an Officer and their respective Affiliates, and (iv) each employee,
representative, or agent of the Company or its Affiliates.

“Creditor” and “Creditors” have the meaning set forth in Section 16.11(a).

“Cross-License Brand Products” means, for a given Bottler, non-alcoholic
beverage products bearing trademarks that are not owned by or licensed to The
Coca-Cola Company or its Affiliates.

“Data Sharing Agreements” means those certain data sharing agreements entered
into by or on behalf of the Company and a Bottler.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
Section 18-101, et seq., and any successor statute, as amended from time to
time.

“Director” means a natural person designated as a director of the Company and
member of the Board pursuant to Section 6.1(a).

“Director Adjustment Year” means the 2021 calendar year, and each third (3rd)
year thereafter (i.e., 2024, 2027, and so on).

“Director Extraordinary Vote” means the affirmative vote of not less than eighty
percent (80%) of the total votes that may be cast at the time by all Directors
entitled to vote on such matter (i.e., at least fourteen (14) votes where there
are seventeen (17) Directors entitled to vote on such matter (e.g., pursuant to
Section 6.3(c), Section 12.8(a) and Section 14.2, certain Directors are not
entitled to vote on certain matters)), voting in person or by proxy.

“Director Regular Vote” means the affirmative vote of not less than sixty-six
and two-thirds percent (66 2/3%) of the total votes that may be cast at the time
by all Directors entitled to vote on such matter (i.e., at least twelve (12)
votes where there are seventeen (17) Directors entitled to vote on such matter
(e.g., pursuant to Section 6.3(c), Section 12.8(a) and Section 14.2, certain
Directors are not entitled to vote on certain matters)), voting in person or by
proxy.

4

--------------------------------------------------------------------------------

 

“Disclosing Party” has the meaning set forth in Section 16.12(d).

“Effective Date” has the meaning set forth in the preamble of this Agreement.

“Fair Value” has the meaning set forth in Section 14.1(b)(iii).

“Fiscal Year” means the Company’s annual accounting period ending on December 31
or such other date as may be required by the Code or determined by the Board.

“Imputed Tax Underpayment” has the meaning set forth in Section 11.1(e)(i).

“Interest” means a Member’s limited liability company interest in the Company
which represents such Member’s share of the profits and losses of the Company
and a Member’s right to receive distributions of the Company’s assets in
accordance with the provisions of this Agreement and the Delaware Act.  A
Member’s Interest shall be reflected as a number of Units.

“IRS Adjustment” has the meaning set forth in Section 11.1(e).

“Large Regional Bottler” means any Bottler which is hereafter determined to have
at least twelve and one-half percent (12.5%) of the Sales Volume (when expressed
as a percentage, the numerator of which is the applicable Member’s Sales Volume
and the denominator of which is the aggregate Sales Volume of all Members)
during the three (3) calendar year period ending immediately prior to the year
in which the classification of Members as Large Regional Bottlers, Regional
Bottlers or Mainstream Bottlers is to be made in accordance with Section 6.1(e).

“Laws” means:

(1)all constitutions, treaties, laws, statutes, codes, ordinances, orders,
decrees, rules, regulations and municipal by-laws, whether domestic, foreign or
international;

(2)all judgments, orders, writs, injunctions, decisions, rulings, decrees and
awards of any governmental body or any regulatory or self‑regulatory
organization having jurisdiction over the Company or any Member or their
respective assets (including the rules and requirements of any securities
exchange);

(3)all policies, practices and guidelines of any governmental body or any
regulatory or self‑regulatory organization having jurisdiction over the Company
or any Member or their respective assets (including the rules and requirements
of any securities exchange); and

(4)any amendment, modification, re-enactment, restatement or extension of the
foregoing,

in each case binding on or affecting the party or Person referred to in the
context in which such word is used; and “Law” shall mean any one of them.

“Mainstream Bottlers” means all Members other than the Regional Bottlers and the
Large Regional Bottlers.

5

--------------------------------------------------------------------------------

 

“Mainstream Bottler Directors” means the Directors appointed by the Mainstream
Bottlers pursuant to Section 6.1(d).

“Member” means, subject to Section 2.1(b), Section 5.4 and Section 6.10(g),
ARTICLE XIV hereof and any other event which disqualifies a Person from being a
Member hereunder, each of the Coca‑Cola Bottlers that executes this Agreement
and also includes any Coca-Cola Bottler admitted as an Additional Member or a
Substitute Member pursuant to the provisions of this Agreement, in such
Coca-Cola Bottler’s capacity as a member of the Company.  Except for purposes of
electing Directors as provided in Section 6.1, the Members shall constitute
one (1) class or group of members.  A list of the Members shall be maintained by
the Company.

“Net Cash Flow” means, for each Fiscal Year or other period of the Company, the
gross cash receipts of the Company from all sources, but excluding any amounts,
such as taxes, that are held by the Company as a collection agent or in trust
for others or that are otherwise not unconditionally available to the Company,
less all amounts paid by or for the account of the Company during the same
Fiscal Year or other period (including, without limitation, payments of
principal and interest on any Company indebtedness and expenses reimbursed to
the Members under Section 5.2), and less any amounts determined by the Board to
be necessary to provide a reasonable reserve for working-capital needs or any
other contingencies of the Company.  Net Cash Flow shall not be reduced by
depreciation, amortization, cost recovery deductions, depletion, similar
allowances or other non-cash items, but shall be increased by any reduction of
reserves to Net Cash Flow previously established.

“New Partnership Audit Rules” means the provisions of Subchapter C of Chapter 63
of the Code, as revised by Section 1101 of the Bipartisan Budget Act of 2015, as
such provisions may thereafter be amended and including any Treasury Regulations
or other guidance issued thereunder.

“Officer” has the meaning set forth in Section 7.1.

“Partnership Representative” has the meaning set forth in Section 11.1(a).

“Percentage Interest” means the Interest of a Member, expressed as a portion of
one hundred percent (100%), determined by the proportion of the Units owned by
such Member to the total number of Units issued and outstanding; “Percentage
Interests” shall mean the Percentage Interest of two (2) or more Members.

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, or other
legal entity or organization.

“President” means the Person appointed by the Board as the president of the
Company, who shall perform the duties described in Section 7.3.

“Prior Operating Agreement” has the meaning set forth in the recitals of this
Agreement.

“Profits” and “Losses” means, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss for such Fiscal Year, determined in accordance
with Section 703(a) of the Code, provided that any items of income, gain, loss
or deduction specially allocated pursuant to Section 8.2 shall not be taken into
account in computing Profits and Losses.

6

--------------------------------------------------------------------------------

 

“Receiving Party” has the meaning set forth in Section 16.12(c).

“Regional Bottlers” means, subject to the last sentence of this definition, the
fourteen (14) largest Members, based on Sales Volume during the three (3)
calendar year period ending immediately prior to the year in which the
classification of Members as Large Regional Bottlers, Regional Bottlers or
Mainstream Bottlers is to be made pursuant to Section 6.1(e).  If two or more
Regional Bottlers become Affiliates of one another, only one of such affiliated
Regional Bottlers shall continue to qualify as Regional Bottler and the other
affiliated Regional Bottler(s) shall thereupon immediately cease to be qualified
as Regional Bottlers. If one or more Regional Bottlers become an Affiliate of
The Coca-Cola Company, such Regional Bottlers shall thereupon immediately cease
to be qualified as Regional Bottlers. If and to the extent that any Large
Regional Bottlers exist, the total number of Regional Bottlers specified herein
shall be decreased by two (2) for each such Large Regional Bottler (e.g., if
there is one (1) Large Regional Bottler, the number of Regional Bottlers shall
be reduced to twelve (12), if there are two (2) Large Regional Bottlers, the
total number of Regional Bottlers shall be reduced to ten (10), and so on);
provided that where the number of Regional Bottlers is reduced because one or
more Large Regional Bottlers exist, such reduction shall apply to the Regional
Bottlers with the lowest Sales Volume during the most recent adjustment period
described in Section 6.1(e), and such Bottlers who previously qualified as
Regional Bottlers shall be reclassified as Mainstream Bottlers in such instance
to accommodate the necessary number of Large Regional Bottlers.

“Regional Bottler Directors” shall mean the Directors appointed by Regional
Bottlers and the Large Regional Bottlers, if applicable, pursuant to Section
6.1(c).

“Reviewed Year” has the meaning set forth in Section 11.1(e).

“Sales Volume” means, for a given Bottler over a given period of time, the total
volume of all sales, measured in equivalent cases, of (i) beverage products
bearing trademarks owned by or licensed to The Coca-Cola Company, plus (without
duplication) (ii) Cross-License Brand Products.  For the purpose of this
definition and without duplication, “sales” (a) includes all bottle/can and
fountain volume sold by such Bottler directly to a customer via “direct store
delivery”; (b) includes all bottle/can volume sold by an authorized distributor
or third party operator in such Bottler’s Territory (to the extent that such
Bottler holds distribution rights for such products), including, without
limitation, all bottle/can volume for which such Bottler receives volume credit
under the ARTM Agreement or, for a Cross-License Brand Product, under an
analogous alternative route to market program; and (c) excludes any volume sold
by such Bottler to another Coca-Cola Bottler (e.g., agency sales or non-trade
sales).  For purposes of this Agreement, each calculation of Sales Volume shall
be performed by the Company based on data provided by each Bottler, authorized
distributors and/or third-party operators as well as other data provided to
and/or collected by the Company (including pursuant to Section 3.3).  The
Company shall rely on, and shall not be responsible for independently verifying
the accuracy of, any data delivered to the Company, absent manifest error of any
such data.  In the event a Bottler disagrees with any Sales Volume calculated by
the Company, such Bottler may inquire to the Company about its method of
calculation and the related data, and the Company and such Bottler shall work
together in good faith to resolve any dispute relating to such calculation;
provided that, in the event such dispute cannot be resolved by the President and
such Bottler within a reasonable period of time, such dispute may be presented
to the Board by the President or such Bottler for resolution pursuant to a
Director Regular Vote, and such determination of the Board shall be final and
binding on the parties and not subject to further appeal.

7

--------------------------------------------------------------------------------

 

“Secretary” means the Person appointed by the Board as the secretary of the
Company, who shall perform the duties described in Section 7.5.

“Selling Member” has the meaning set forth in Section 14.1(b)(iv).

“Subsidiary Special Allocations” has the meaning set forth in Section 8.2(b)

“Substitute Member” means a Coca-Cola Bottler that is admitted to the Company as
a Member pursuant to Section 14.2.

“Tax Amount” has the meaning set forth in Section 9.4.

“Tax Matters Partner” has the meaning set forth in Section 11.4.

“Territory” means a defined geographic area consisting of (i) the fifty states
of the United States of America and the District of Columbia and (ii) the
country of Canada in which a Coca-Cola Bottler is authorized to bottle and/or
sell one or more products bearing the trademark “Coca-Cola” or one of its
derivatives.  For the avoidance of doubt, Territory shall in no case include any
territories located outside of Canada or the United States (whether incorporated
or unincorporated and organized or unorganized), such as Puerto Rico, Guam, U.S.
Virgin Islands, Northern Mariana Islands, and American Samoa.

“The Coca-Cola Bottlers’ Association” means The Coca-Cola Bottlers’ Association,
a Georgia nonprofit corporation.

“The Coca-Cola Company” means The Coca-Cola Company, a Delaware corporation, and
any successor to substantially all of its business and operations, and its
Affiliates.

“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

“Unit” means the unit of measure of a Member’s Interest determined in accordance
with the terms of this Agreement.  The Company may issue fractional Units to
Members.  A Unit held by a Member shall also include such Member’s rights as a
“member” under the Delaware Act, as modified by this Agreement, but a Unit held
by a transferee that does not become a Substitute Member pursuant to Section
14.2 does not include rights as a “member” under the Delaware Act or this
Agreement.  The Board may, but it is not obligated to, authorize the issuance of
certificates to represent the ownership of Units.

“Vice President of Finance” means the most senior person in the Company’s
finance department, who shall be appointed by the Board as the Vice President of
Finance (or such other title as the Board may determine) of the Company and
perform the duties described in Section 7.6.

Section 1.2Headings.  The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

8

--------------------------------------------------------------------------------

 

ARTICLE II

FORMATION AND TERM

Section 2.1Formation.

(a)The Company was formed as a limited liability company under and pursuant to
the provisions of the Delaware Act and the rights, duties and liabilities of the
Members shall be as provided in the Delaware Act, except as otherwise provided
herein.

(b)A Coca-Cola Bottler, or in the case of a Bottler that carries on its business
in the country of Canada, the Approved Subsidiary, shall be admitted as a Member
of the Company if such Bottler or, in the case of a Bottler that carries on its
business in the country of Canada, the Approved Subsidiary, executes and
delivers this Agreement or a counterpart of this Agreement and, as applicable,
satisfies all other terms and conditions set forth in ARTICLE XIII and/or
ARTICLE XIV.

Membership in the Company is voluntary.  Whether to participate in any Company
Division is also voluntary.  However, if a Coca-Cola Bottler does become a
Member, the obligations set forth in Section 3.3 and the restrictions set forth
in Section 12.8 will nonetheless be applicable to such Member to the extent and
subject to the limitations set forth therein, regardless of whether it elects to
participate in any Company Division, or any other service provided by the
Company.

(c)As of the Effective Date, each Member owns that portion of the total number
of Units issued and outstanding and holds the Percentage Interest that are set
forth opposite such Member’s name on Schedule 2.1(c) attached hereto.  The
Percentage Interest of (and Units held by) each Member will be calculated and
adjusted as of February 1st each year based on such Member’s Sales Volume as a
fraction of all Members’ Sales Volumes for the preceding three (3) calendar year
period (as such Percentage Interests (and Units) are determined by the
President, subject to approval by a Director Regular Vote).  If a Member does
not object to its Percentage Interest within 15 days of receipt of written
notice of it, the Member shall be deemed to have accepted such Percentage
Interest.  If a Member does object in a timely way, (i) any adjustments agreed
upon by such Member and the President shall be subject to approval by a Director
Regular Vote, and (ii) if such Member and the President are unable to agree upon
such Member’s Percentage Interest within 30 days after such Member first objects
to the Percentage Interest proposed for it, the parties shall promptly refer the
issue of the appropriate amount of such Member’s Percentage Interest to the
Board.  The Board may consult with The Coca-Cola Bottlers’ Association in
connection with any such dispute, but any determination of the Board pursuant to
a Director Regular Vote shall be final and binding on the parties and not
subject to further appeal.  The Member in question and the Company shall
cooperate in connection therewith and shall submit to the Board all information
reasonably requested by the Board to permit the Board to make a determination in
a timely way.

9

--------------------------------------------------------------------------------

 

(d)The name, mailing address, telephone number and electronic mail address of
each Member, the Percentage Interest of each Member, and the number of Units
issued to each Member shall be recorded on Schedule 2.1(c) to be compiled by the
Vice President of Finance, or his or her designee.  The Vice President of
Finance shall be required to update such Schedule from time to time as necessary
to reflect accurately the information therein, including adjustments due to
changes in the Members’ Percentage Interests (and Units held by the Members)
pursuant to Section 2.1(c), resignations or the admission of Additional Members
or Substitute Members and permitted transfers of Units.  Any update, amendment
or revision to such Schedule made in accordance with this Agreement shall not be
deemed an amendment to this Agreement for purposes of any approval otherwise
required pursuant to this Agreement (including as provided in Section
16.10).  Any reference in this Agreement to such Schedule shall be deemed to be
a reference to such Schedule as updated and in effect from time to time.  Upon
request by a Member, the Company shall deliver to such Member an updated version
of such Schedule, including the then-current Percentage Interests of the
Members.

(e)Where an Approved Subsidiary is eligible to become a Member and satisfies all
terms and conditions set forth in ARTICLE XIII and/or ARTICLE XIV, as
applicable, for admission as a Member, (i) such Approved Subsidiary shall be
considered to be a “Member” of the Company, (ii) all references in this
Agreement to a “Member” shall be deemed to refer to such Approved Subsidiary;
provided, for the avoidance of doubt, that all such references shall include, or
refer solely to, the Bottler where the context requires, permits or it is
otherwise reasonable to do so in order to give effect to the purposes of this
Agreement and/or arrangements related thereto, which shall expressly include,
without limitation, the definitions of “Mainstream Bottlers”, “Regional
Bottlers” and “Sales Volume” in Section 1.1. hereof, the calculation of
Percentage Interest in Section 2.1(c) hereof, participation in any Company
Division (or such other services or division provided by the Company) and all
rights of the Member under this Agreement, (iii) both the Coca-Cola Bottler that
carries on its business in the country of Canada and its Approved Subsidiary
shall be jointly and severally liable for all obligations of the Approved
Subsidiary as a Member under this Agreement, and (iv) such Coca-Cola Bottler
shall execute and deliver a counterpart to this Agreement to acknowledge the
foregoing joint and several liability with its Approved Subsidiary under this
Agreement.

Section 2.2Name.  The name of the Company is Coca-Cola Bottlers’ Sales &
Services Company LLC.  The business of the Company may be conducted upon
compliance with all applicable Laws under any other name designated by the
Board.

Section 2.3Term.  The term of the Company commenced on the date the Certificate
was filed in the office of the Secretary of State of the State of Delaware and
shall continue in perpetuity unless the Company is dissolved in accordance with
the provisions of this Agreement.  The existence of the Company as a separate
legal entity shall continue until cancellation of the Certificate in the manner
required by the Delaware Act.

10

--------------------------------------------------------------------------------

 

Section 2.4Registered Agent and Office.  The Company’s registered agent and
office in the State of Delaware shall be c/o Corporation Service Company, 251
Little Falls Drive, Wilmington, New Castle County, Delaware 19808.  At any time,
the Board may designate another registered agent and/or registered office.

Section 2.5Principal Place of Business.  The principal place of business of the
Company shall be in Atlanta, Georgia, USA.  At any time, the Board may change
the location of the Company’s principal place of business to another location.

Section 2.6Qualification in Other Jurisdictions.  The Board shall cause the
Company to be qualified under applicable Laws (or registered under assumed or
fictitious name statutes or similar Laws) in any jurisdiction in which the
business transactions of the Company so require.  The Secretary, as the
Company’s authorized person within the meaning of the Delaware Act, shall
execute, deliver and file any certificates (and any amendments and/or
restatements thereof) necessary for the Company to qualify to do business (or
register under an assumed or fictitious name) in a jurisdiction if and to the
extent required.

ARTICLE III

PURPOSE AND ACTIVITIES OF THE COMPANY

Section 3.1Purpose; Powers.  The purpose of the Company is to engage in any
lawful act or activity for which limited liability companies may be formed under
the Delaware Act and it shall have the organizational power to engage in any and
all activities necessary, convenient, desirable or incidental to the foregoing,
including, without limitation, to enhance the efficiency and competitiveness of
the Coca-Cola Bottling System in the Territory. The Company shall possess and
may exercise all the powers and privileges granted by the Delaware Act or by any
other Law or by this Agreement, together with any powers incidental thereto, as
are necessary or convenient to the conduct, promotion or attainment of the
business, purposes or activities of the Company.

Section 3.2Activities of the Company.  The Company will not enter into any new
line of business or service absent a Director Extraordinary Vote.  For the
avoidance of doubt, the foregoing restriction applies to additional business
initiatives and does not apply to the Company Divisions existing on the
Effective Date and does not prohibit the Company from undertaking actions
determined to be necessary or appropriate to carry out such business activities
or other actions which do not represent a new type of business.

Section 3.3Participation by Members.  Each Member shall cooperate in good faith
with the Company in accomplishing the Company’s activities.  Each Member shall
participate with the Company in good faith on any decision or proposal the Board
makes with respect to the services to be provided by the Company.  In addition,
each Member agrees that the Company may obtain from time to time information
about the Member’s Sales Volume, maintain that information in the Company’s
records and provide that information to the Board to enable the Company to
establish Percentage Interests, make adjustments contemplated in this Agreement
(including with respect to classification of such Member and voting rights of
such Member) and appropriately allocate Profits and Losses.  All such
information will be held subject to the confidentiality provisions of Section
16.12 and in accordance with the Data Sharing Agreements, as applicable.

11

--------------------------------------------------------------------------------

 

Section 3.4Participation by Non-Members.  Notwithstanding the requirement set
forth in this Agreement that all Members be Coca-Cola Bottlers, (i) the
operations of Bottler-owned production cooperatives shall be entitled to avail
themselves of the services of the Company on the same terms and conditions as
are available to the Members; (ii) the operations of The Coca-Cola Company
participating in the purchase of products and services purchased by the Company
for Members and non-US Coca-Cola bottlers shall also be entitled to participate
in the Company’s services under such rules and policies as shall be approved by
the Board by a Director Regular Vote; and (iii) such other Persons may
participate in the Company’s services under such rules and policies as approved
by the Board by a Director Regular Vote.

Section 3.5Non-Involvement in Certain Activities.  Except to the extent
permitted or required under a separate agreement, the Company shall not
undertake any action which interferes with or is otherwise in conflict with any
contractual relationship between a Member (or an Affiliate thereof) and The
Coca‑Cola Company (or an Affiliate thereof) or between a Member and any other
Person.

Section 3.6BSNA Matters.  The Company recently entered into the BSNA Purchase
Agreement, pursuant to which the Company has agreed to acquire all of the issued
and outstanding equity interests of BSNA.  In the event the acquisition of such
equity interests is consummated or the Company otherwise acquires the
BSNA Business, the Company and the Members intend that, following any such
acquisition, (a) only Members that are, or become in the future, BSNA Client
Bottlers will participate in or receive services provided by BSNA, (b) the
BSNA Client Bottlers, as a group, will be responsible for all net costs,
expenses, operating losses and liabilities of BSNA, and (c) the other Members
that are not BSNA Client Bottlers shall not incur or otherwise be responsible
for any debt, liability or obligation arising out of or relating to BSNA or its
operations.  If the Company acquires the BSNA Business pursuant to the
BSNA Purchase Agreement or otherwise, the Members hereby agree that (i) BSNA
will remain, and be managed as, a separate, wholly-owned subsidiary of the
Company unless otherwise approved by the Board, (ii) all costs, expenses,
operating losses and liabilities of BSNA, whether arising from the BSNA Purchase
Agreement, the operations of BSNA or otherwise, will be borne by BSNA (or the
BSNA Client Bottlers through service fees and not as members of the Company) and
will not be allocated to, or borne by, the Members who are not BSNA Client
Bottlers, (iii) the Master Business Services Agreements executed by the BSNA
Client Bottlers, the terms of which provide for certain payments in the event of
a BSNA Client Bottler exit, will remain in effect and enforceable unless
otherwise approved by the Board, (iv) the Company will administer appropriate
expense allocations between BSNA and other operations of the Company, and will
provide transparent reporting of BSNA’s financials to the Board and committees
designated by the Board from time to time, which financials shall be subject to
audit by the Board and/or such committees, (v) there will be no commingling of
funds between BSNA financial accounts and the Company’s financial accounts and
existing cash accounts, (vi) unless otherwise approved by the Board pursuant to
a Director Extraordinary Vote, the Company will not directly or indirectly
(A) make any loans or advances to, or any investment in, BSNA, or (B) guarantee
any indebtedness, obligation, liability or performance of BSNA, and (vii) the
Company will take (and/or cause BSNA to take) such other actions approved by the
Board to effect the purpose of this Section 3.6, including the adoption of
Company Policies to implement the purpose of this Section 3.6.

12

--------------------------------------------------------------------------------

 

ARTICLE IV

CAPITAL CONTRIBUTIONS,
CAPITAL ACCOUNTS AND ADVANCES

Section 4.1Initial Capital Contributions.  As permitted by Section 18-301(d) of
the Delaware Act, to the extent that any Member has made any Capital
Contributions prior to the Effective Date, all such Capital Contributions are
reflected on the books and records of the Company and the Capital Accounts of
such Member.

Section 4.2Additional Capital Contributions.  No Member shall be required to
make any additional Capital Contribution to the Company under any circumstances
except as may be required by the Board as determined by a Director Extraordinary
Vote.

Section 4.3Personal Property.  A Member’s Interest shall for all purposes be
personal property.  A Member has no interest in specific Company property.

Section 4.4Capital Accounts.  An individual Capital Account shall be established
and maintained for each Member in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv).  No Member shall be obligated to restore a negative Capital
Account balance.  Upon the transfer of all or a portion of a Member’s Units
pursuant to Section 14.1, the Capital Account of the transferor Member that is
attributable to the transferred Units shall carry over to the transferee Member.

Section 4.5Advances; Consequences of Nonrecourse Loans.  If any Member shall
advance any funds to the Company, the amount of such advance shall neither
increase its Capital Account nor entitle it to any increase in its share of the
distributions of the Company.  The amount of any such advance shall be a debt
obligation of the Company to such Member and shall be subject to such terms and
conditions acceptable to the Company and such Member; provided, however, that if
the Member determines in good faith that the Company faces a financial emergency
that immediately threatens its continuing operation, the Member may make an
advance without the Company’s prior approval and the terms and conditions of
such advance must, under any circumstances be no more or less favorable to the
Member than is commercially reasonable.  Any such advance shall be payable and
collectible only out of Company assets, and the other Members shall not be
personally obligated to repay any part thereof.  No Person who makes any loan to
the Company shall have or acquire, as a result of making such loan, any direct
or indirect interest in the profits, capital or property of the Company, other
than as a creditor.

13

--------------------------------------------------------------------------------

 

ARTICLE V

MEMBERS

Section 5.1Powers of Members.  The Members shall have the power to exercise any
and all rights or powers granted to the Members pursuant to the express terms of
this Agreement.  The Members shall have the right (i) to approve or disapprove
the sale of all or substantially all of the Company’s assets in one transaction
or in a series of related transactions; (ii) to approve or disapprove the
Company’s merger with, or consolidation into, another limited liability company
or “other business entity” (as defined in Section 18-209(a) of the Delaware
Act); (iii) except as otherwise contemplated by Section 15.2, to approve or
disapprove the dissolution of the Company; (iv) to appoint or elect Directors as
provided herein; and (v) to exercise the other rights and powers as are provided
in this Agreement.  In addition, the Mainstream Bottlers, on the basis of a
majority of the number of Mainstream Bottlers (with each Member that is a
Mainstream Bottler having one vote without regard to the number of Units held by
such Member), shall have the right to approve any removal of a Mainstream
Bottler from the Company pursuant to Section 6.10(g).  Except as expressly
provided herein, the Members shall have no power to bind the Company.

Section 5.2Reimbursements.  The Company may reimburse the Members for all
reasonable out-of-pocket expenses incurred by the Members on behalf of the
Company in accordance with policies established by the Board from time to
time.  Such reimbursement shall be treated as an expense of the Company that
shall be deducted in computing the Net Cash Flow and shall not be deemed to
constitute a distributive share of Profits or a distribution or return of
capital to any Member.

Section 5.3Partition.  Each Member waives any and all rights that it may have to
maintain an action for partition of the Company’s property.

Section 5.4Resignation; Disqualification.  A Member may resign (i) upon
(x) December 31, 2021 (or, in the case of an Additional Member, the third (3rd)
anniversary of its having been admitted as a Member) and (y) thereafter on
December 31 of the succeeding years immediately preceding the years in which a
general adjustment in membership categories is to be implemented pursuant to
Section 6.1(e) (e.g., December 31, 2023, December 31, 2026, and so on), but only
if in any such event the Member has given the Company at least one (1) year’s
advance written notice of its intention to resign; and (ii) upon the dissolution
and winding up of the Company.  Upon any resignation under clause (i) of the
preceding sentence, the Member shall sell and Company shall purchase all the
Units of the Member on the terms and conditions set forth in Section 14.1
applicable to a resigning Member.  If a Member transfers all of its Units in
accordance with the provisions of ARTICLE XIV it shall be disqualified as a
Member and as provided therein shall no longer be treated as a Member of the
Company.  In addition, if a Member becomes an Affiliate of The Coca-Cola
Company, it shall be disqualified as a Member and the Member shall sell and the
Company shall purchase all the Units of the Member on the terms and conditions
set forth in Section 14.1 applicable to such Member.  A resignation or
disqualification will not affect the Member’s responsibilities and obligations
under procurement contracts with the Company, under any applicable procurement
agency agreement (or similar agreement), or under any Company Policies (to the
extent surviving such resignation or disqualification), in each case as in
effect as of the date of the resignation or disqualification.  In addition, a
resignation or disqualification will not affect the Member’s participation in
any Company Division programs to the extent, in the President’s reasonable
judgment, such Member’s participation therein was a material condition of a
procurement supply agreement in effect as of the date notice of the resignation
was given, or as of the date disqualification became effective, as applicable.

14

--------------------------------------------------------------------------------

 

Section 5.5Meetings of Members; Voting by Members.

(a)Meetings of Members may be held at such time and place, within or outside the
State of Delaware, as shall be stated in the notice of the meeting or in a duly
executed waiver of notice thereof.

(b)Meetings of the Members or of a class of Members, for any purpose or
purposes, (i) may be called by the President and (ii) shall be called by the
President or Secretary at the request in writing of the holders of twenty-five
percent (25%) of the Units owned by the Members or the class of Members and also
as provided in Section 6.1(h)(ii).  Any such written request by the Members or a
class of Members shall state the purpose or purposes of the proposed meeting.

(c)Written notice of a meeting stating the place, date and hour of the meeting
and the purpose or purposes for which the meeting is called, shall be given not
less than ten (10) nor more than sixty (60) days before the date of the meeting,
to each Member entitled to vote at such meeting.

(d)Business transacted at any meeting of Members shall be limited to the
purposes stated in the notice, unless otherwise agreed by all of the Members.

(e)Subject to the provisions of Section 6.1, all voting by Members shall be on
the basis of Units, each Unit shall be entitled to one (1) vote, and no Member
may split the voting of its Units on any vote.  For the avoidance of doubt, the
Members shall constitute one (1) class or group of members, except for purposes
of electing Directors as provided in Article VI.

(i)Quorum for meetings of all Members.  The holders of that number of Units
representing a majority of all Units issued and outstanding and entitled to
vote, present in person or represented by proxy, shall constitute a quorum for
the transaction of business at all meetings open to all the Members.

(ii)Quorum for meeting of Mainstream Bottler Members.  The majority of the
Members who are Mainstream Bottlers, present in person or represented by proxy
(and not the owners of a majority of the Units held by Mainstream Bottlers)
shall constitute a quorum for the transaction of business by that class of
Members.

(f)When a quorum is present at any meeting of all the Members, the vote of
Members holding that number of Units representing a majority of all Units,
present in person or represented by proxy, shall decide any question brought
before such meeting, unless the question is one upon which, by the Delaware Act
or an express provision of this Agreement, a different vote is required, in
which case such express provision shall govern (for instance, with respect to a
dissolution of the Company, a vote of Members holding at least two-thirds (2/3)
of all Units shall be required).  When a quorum is present at any meeting of a
class of Members (e.g., the election of the Mainstream Bottler Directors
pursuant to Section 6.1(d)), the vote shall be as required by the express
provision of this Agreement that is applicable to the vote at such meeting.

15

--------------------------------------------------------------------------------

 

(g)If, however, a quorum shall not be present or represented at any meeting of
the Members or class of Members, the Members entitled to vote thereat, present
in person or represented by proxy, shall have power to adjourn the meeting from
time to time, without notice other than announcement at the meeting, until a
quorum shall be present or represented.  At such adjourned meeting at which a
quorum shall be present or represented any business may be transacted which
might have been transacted at the meeting as originally notified.  If the
adjournment is for more than thirty (30) days, or if after the adjournment a new
record date is fixed for the adjourned meeting, a notice of the adjourned
meeting shall be given to each Member of record entitled to vote at the meeting.

(h)Unless otherwise provided in this Agreement, at every meeting of the Members
or a class of Members at which a Member is entitled to vote, such Member shall
be entitled to vote in person or by proxy, which proxy shall (i) be executed in
writing (which may be by electronic mail or other electronic transmission) by
the Member and delivered to the Secretary at least two (2) days in advance of
the meeting at which such proxy is expected to be invoked; (ii) be effective
only for the duration of the meeting for which the proxy is expected to be
invoked, unless a longer period is expressly provided therein, and (iii) not be
granted to any Person other than another Member.  Every proxy of a Member shall
be revocable in the discretion of the Member executing it unless otherwise
provided in such proxy; provided that such right to revocation shall not
invalidate or otherwise affect actions taken under such proxy prior to such
revocation.

(i)Members may participate in a meeting of the Members or a class of Members by
means of conference telephone or similar communications equipment; provided all
persons participating in the meeting can hear each other, and such participation
in a meeting shall constitute presence in person at the meeting.  If all the
participants are participating by conference telephone or similar communications
equipment, the meeting shall be deemed to be held at the principal place of
business of the Company.

(j)Unless otherwise provided in this Agreement, any action required to be taken
at any meeting of the Members (or class of Members) or any action which may be
taken at any meeting of such Members (or class), may be taken without a meeting,
without prior notice and without a vote, if a consent in writing, setting forth
the action so taken, shall be signed by Members holding the number of Units not
less than the minimum number of Units (or, with respect to actions by the
Mainstream Bottlers, signed by not less than the minimum number of Mainstream
Bottlers) that would be necessary to authorize or take such action at a meeting
at which all Members (or class of Members) entitled to vote thereon were present
and voted.  Prompt notice of the taking of the action without a meeting by less
than unanimous consent shall be given to those Members who have not consented in
writing.

16

--------------------------------------------------------------------------------

 

ARTICLE VI

MANAGEMENT

Section 6.1Board of Directors.

(a)The business and affairs of the Company shall be managed by or under the
direction of a board of directors of the Company (the “Board”) consisting of
natural persons who are appointed or elected, as applicable, as directors of the
Company as provided below (each, a “Director”).  If the President of the Company
is not also a Director, the President shall be an ex officio, non-voting member
of the Board.  All Directors other than the CCNA Director shall, when appointed,
be owners or members of senior management of Members or their respective
Affiliates.

(b)Subject to adjustment as provided below, there shall be seventeen (17)
Directors, consisting of (i) fourteen (14) Directors appointed each Director
Adjustment Year by the Regional Bottlers (or the Large Regional Bottlers, if
applicable, in each case, as further described in subpart (c) below), each of
whom shall have the authority to cast one vote; (ii) two (2) Directors elected
each Director Adjustment Year by the Mainstream Bottlers (as further described
in subpart (d) below), each of whom shall have the authority to cast one vote;
and (iii) one Director appointed each Director Adjustment Year by CCNA (the
“CCNA Director”), who shall be a member of senior management of CCNA and have
the authority to attend Board meetings and cast one vote unless otherwise
provided in Section 6.2 and Section 6.3(c).

(c)Each Regional Bottler Director shall be separately appointed by a Regional
Bottler; provided that each Large Regional Bottler, if any, shall appoint two
(2) Regional Bottler Directors.

(d)There shall be two (2) Mainstream Bottler Directors and the Mainstream
Bottlers shall elect the Mainstream Bottler Directors on the basis of a majority
of the number of Mainstream Bottlers (with each Member that is a Mainstream
Bottler having one vote without regard to the number of Units held by such
Member).

(e)The classification of a Member as a Regional Bottler, a Large Regional
Bottler or a Mainstream Bottler (and the determination of which Members have the
right to appoint the Regional Bottler Directors and which Members have the right
to elect the Mainstream Bottler Directors as provided in Sections 6.1(c) and
6.1(d) above) shall be made and determined by the President, subject to approval
by a Director Regular Vote, every Director Adjustment Year as of February 1 of
such year based on the Members’ Sales Volume for the preceding three (3)
calendar year period.  The next Director Adjustment Year will be 2021, with the
three-year cadence beginning after such year (i.e., 2024, 2027, and so
on).  Notwithstanding the foregoing, if during the interim between the regular

17

--------------------------------------------------------------------------------

 

adjustments any Regional Bottler ceases to qualify as a Regional Bottler, or any
Large Regional Bottler ceases to qualify as either a Large Regional Bottler or a
Regional Bottler, because it becomes an Affiliate of The Coca-Cola Company,
becomes a controlled Affiliate of another Regional Bottler or another Large
Regional Bottler or has otherwise ceased to exist, the President, subject to
approval by a Director Regular Vote, promptly shall designate the largest
Mainstream Bottler, based on the Members’ Sales Volume for the immediately
preceding three (3) calendar year period, as the replacement Regional Bottler
with the right to immediately appoint replacement Regional Bottler Director(s)
pursuant to Section 6.1(f); provided that such Mainstream Bottler may elect to
forego its designation as the replacement Regional Bottler by giving notice of
such election to the Company, in which case the next largest Mainstream Bottler,
based on the Members’ Sales Volume for the immediately preceding three (3)
calendar year period, shall be designated as the replacement Regional Bottler,
subject to the terms and conditions of this Section 6.1(e).

(f)The natural Persons who serve as the Directors of the Company as of the
Effective Date are listed on Exhibit B attached hereto and hereby made a part
hereof and the Members entitled to appoint or elect Directors are deemed to have
so appointed or elected them, as applicable.  Those Members entitled to appoint
or elect, as applicable, one or more members of a class of Directors as set
forth above shall appoint or elect, as applicable, the Director or Directors of
such class to serve until replaced hereunder.  Each Director Adjustment Year,
(i) any Member that becomes a Regional Bottler or Large Regional Bottler under
Section 6.1(e) which has not previously appointed a Regional Bottler Director
shall promptly do so; (ii) any Regional Bottler Director who was appointed by a
Member which is no longer a Regional Bottler, or a Large Regional Bottler, if
applicable, shall be immediately disqualified and shall be replaced as provided
in Section 6.1(e); and (iii) the other Regional Bottlers, or Large Regional
Bottler(s), if applicable, and the Mainstream Bottlers may, if they choose,
replace their Directors as provided in Section 6.7.  Each Director appointed or
elected, as applicable, shall hold office until a successor is appointed or
elected, as applicable, or until such Director’s earlier death, resignation,
removal or automatic disqualification.

(g)The authorized number of Directors and the number of each class of Directors
may be increased or decreased by the affirmative vote of (i) Members holding
Units equal to at least seventy-five percent (75%) of all Units, and (ii) at
least eighty percent (80%) of the Units held by Members who may vote for the
affected class of Director vote in favor of the change (or, if the affected
class is the Mainstream Bottler Directors, by eighty percent (80%) of the number
of Mainstream Bottlers, regardless of their Unit ownership).

18

--------------------------------------------------------------------------------

 

(h)Vacancies in Director positions, including those caused by automatic
disqualification of a Director under Section 6.7(c) shall be filled promptly
following the occurrence of the vacancy and in any event within sixty (60) days
thereof, as follows:

(i)Subject to the remaining provisions of this Section 6.1(h), a Regional
Bottler Director vacancy caused by the removal, resignation, disqualification or
death of a Regional Bottler Director shall be filled by appointment of a new
Director by the Regional Bottler (or Large Regional Bottler, if applicable) that
appointed the Director who vacated the office.  If that Regional Bottler or
Large Regional Bottler has become a controlled Affiliate of another Regional
Bottler, or another Large Regional Bottler or of The Coca-Cola Company, or has
ceased to exist, the vacant directorship shall instead be promptly appointed by
the Member that will become a Regional Bottler under Section 6.1(e) (i.e., the
largest Member, in terms of Sales Volume, that was previously a Mainstream
Bottler).

(ii)A Mainstream Bottler Director vacancy shall be filled by election at a
special meeting of the Mainstream Bottlers, or through such other process as is
determined by such Mainstream Bottlers, and they shall elect such Director’s
successor by majority vote of the Mainstream Bottlers (and not by majority vote
of their Units); provided, however, that a Mainstream Bottler that has (I)
become a controlled Affiliate of another Member or (II) ceased to exist, shall
not be eligible to vote in such election and only the remaining Mainstream
Bottlers shall elect the successor Director by majority vote of such Members
(and not by majority vote of their Units).

(iii)A CCNA Director vacancy shall be promptly filled by the appointment of a
new CCNA Director by CCNA, which new Director shall be a member of senior
management of CCNA.

(i)Each Member that becomes an Affiliate of another Member shall give notice
thereof to the Company not later than ten (10) days after the closing of the
transaction in which the Member became an Affiliate.  Each Member that enters
into a transaction or adopts a plan under which it will cease to have a legal
existence shall give notice thereof to the Company upon entering into such
transaction or adopting such plan.  The Company shall give notice of each such
event as to which it is provided notice to each other Member whose voting rights
may be affected hereunder within thirty (30) days after the Company’s receipt of
notice of such event.  No Director who has become disqualified to serve as a
Director for any reason shall be entitled to vote on any matter submitted to a
vote of Directors and, in each case where such disqualification has occurred,
the Member or class or classes of Members affected by such disqualification
shall be entitled to replace the disqualified Director in the manner described
herein before any such vote is effected.

19

--------------------------------------------------------------------------------

 

Section 6.2Meetings of the Board.  There shall be a minimum of four (4) Board
meetings each year.  The Board may hold meetings, both regular and special,
within or outside the State of Delaware.  The first meeting of each newly
elected Board shall be held each Director Adjustment Year immediately after the
annual meeting of Members, if any, and at the same place, and no notice of such
meeting shall be necessary to the newly-elected Directors in order legally to
constitute the meeting, provided a quorum shall be present.  In the event there
is no annual meeting of the Members or such Board meeting is not held at that
time and place, the first meeting of the newly-elected Board may be held each
Director Adjustment Year at such time and place as shall be specified in a
notice given as hereinafter provided for special meetings of the Board, or as
shall be specified in a written waiver signed by all of the Directors.  At such
meeting, the newly-elected Directors shall elect a Chair who shall preside over
that meeting of the Board and all subsequent meetings of the Board and of the
Members until the next Chair is elected, and shall have such other duties and
responsibilities as the Board may from time to time determine.  The Chair shall
be elected by a Director Regular Vote and shall, for years 2021 and after, serve
for a three (3) year term coinciding with each Director Adjustment Year, with
the next three (3) year term beginning February 1, 2021.  Regular meetings of
the Board may be held without notice at such time and at such place as shall
from time to time be determined by the Board.  Special meetings of the Board may
be called by the President on three (3) days’ notice to each Director, either
personally, by telephone, by mail, by electronic mail or by any other means of
communication; special meetings shall be called by the President or Secretary in
like manner and on like notice on the written request of two or more of the
Directors.  Notwithstanding anything to the contrary contained herein, upon the
request of (a) the Chair of the Board or the Company’s General Counsel or
(b) the Board following a Director Regular Vote (with the CCNA Director being
excluded from such Director Regular Vote), the CCNA Director may be excluded
from participating in or attending a Board meeting and from receiving and
reviewing any Board materials if and to the extent (i) the Board discussions
relate to, and/or such Board materials contain, sensitive or confidential
information of one or more Members (or any Coca-Cola Bottler, regardless of
whether such Person is a Member) or relate to the relationship between the
Company and The Coca-Cola Company, or (ii) the disclosure of such discussions or
materials would be a violation of Company Policies or applicable Law (the
determinations required under clauses (i) and (ii) shall be made by either the
Company’s General Counsel or by a Director Regular Vote (with the CCNA Director
being excluded from such Director Regular Vote), which Director Regular Vote
shall take place following the written request for such Director vote by two (2)
or more of the Directors; provided that if the Company’s General Counsel and the
Board disagree on any such determination, the determinations of the Board shall
be conclusive and controlling for purposes of this Section 6.2), and the CCNA
Director shall not have the right to review or access any of such information.

Section 6.3Quorum and Acts of the Board and of Committees; Proxies.

(a)At all meetings of the Board, sixty-six and two-thirds percent (66 2/3%) of
the voting power of the Directors, present in person or by proxy, shall
constitute a quorum for the transaction of business and, except as otherwise
expressly provided in Section 6.10 or any other provision of this Agreement, a
Director Regular Vote shall be the act of the Board.  For purposes of committee
meetings, unless a higher percentage for quorum or committee action is otherwise
provided by such committee’s charter or by resolution of the Board, a quorum of
such committee shall consist of a majority of its members, and at all committee

20

--------------------------------------------------------------------------------

 

meetings, a quorum being present, all matters shall be decided by the
affirmative vote of a majority of such committee’s members, except as otherwise
required by applicable Law or by this Agreement (including Section 6.5,
Section 6.9 and Section 6.10).  If a quorum shall not be present at any meeting
of the Board or a committee, the Directors present may adjourn the meeting from
time to time, without notice other than announcement at the meeting, until a
quorum shall be present.  Any action required or permitted to be taken at any
meeting of the Board or of any committee designated by the Board thereof may be
taken without a meeting, if the members of the Board or such committee, as the
case may be, unanimously consent thereto in writing and the writing or writings
are filed with the minutes of proceedings of the Board or such committee.

(b)Unless otherwise provided in this Agreement, at every meeting of the
Directors at which a Director is entitled to vote, such Director shall be
entitled to vote either in person or by proxy, which proxy shall (i) be executed
in writing (which may be by electronic mail or other electronic transmission) by
such Director and delivered to the Secretary at least two (2) days in advance of
the meeting at which such proxy is expected to be invoked; (ii) be effective
only for the duration of the meeting for which the proxy is expected to be
invoked, unless a longer period is expressly provided therein, and (iii) not be
granted to any Person other than another Director.  Every proxy of a Director
shall be revocable in the discretion of the Director executing it unless
otherwise provided in such proxy; provided that such right to revocation shall
not invalidate or otherwise affect actions taken under such proxy prior to such
revocation.

(c)Notwithstanding anything to the contrary contained in the foregoing, the CCNA
Director shall not have the right:

(i) to vote by proxy on any matter coming before the Board or to designate any
Person, by proxy or otherwise, to attend in place of such CCNA Director in the
event such Director is unable to attend a meeting of the Board; or

(ii)to vote on any matter coming before the Board to the extent related to the
relationship between the Company and The Coca-Cola Company, as determined by a
Director Regular Vote (with the CCNA Director being excluded from such Director
Regular Vote), which Director Regular Vote shall take place following the
written request for such Director vote by two (2) or more of the Directors.

Section 6.4Electronic Communications.  Members of the Board, or any committee
designated by the Board, may participate in a meeting of the Board, or any
committee, by means of conference telephone or similar communications equipment
by means of which all persons participating in the meeting can hear each other,
and such participation in a meeting shall constitute presence in person at the
meeting.  If all the participants are participating by conference telephone or
similar communications equipment, the meeting shall be deemed to be held at the
principal place of business of the Company.

21

--------------------------------------------------------------------------------

 

Section 6.5Committees.  The Board may, by resolution passed by a Director
Regular Vote, designate one or more committees, the members of which shall be
selected by the Board. Any such committee shall consist of one or more
Directors; provided, however, that the membership of the Procurement Committee
shall be comprised of Directors representing a broad representation of Members
for whom procurement is undertaken by the Company (as such broad representation
may be determined in accordance with applicable Company Policies). As of the
Effective Date, the standing committees consist of the following: the Audit
Committee, the Strategy and Governance Committee, the Human Resources and
Compensation Committee, and the Procurement Committee.

In selecting the membership of any given committee, the Board shall consider the
committee’s function and the extent to which the class membership of any
Directors on the committee should reflect the class membership of the Board as a
whole.  The Board may designate one or more Directors as alternate members of
any committee, who may replace any absent or disqualified member at any meeting
of such committee.

Any such committee, to the extent expressly provided in a resolution of the
Board or in the charter of the applicable committee adopted by the Board, in
each case passed by a Director Regular Vote, shall have and may exercise all the
powers and authority so delegated by the Board in the management of the business
and affairs of the Company, but no such committee shall have the power or
authority to take any of the actions described in Section 6.9 or Section 6.10 of
this Agreement unless authorized by unanimous vote or unanimous written consent
of the Board.  The powers and authorities of the committees shall be as stated
in a Board-approved charter document, in a Board resolution, and otherwise
determined by the Board from time to time, but shall include providing the
Company and the Board with the benefit of the knowledge and insights of
committee members in developing effective plans, strategies and tactics in the
functional areas addressed by each committee.  Such committees shall have such
name or names as may be determined from time to time by resolution adopted by
the Board.  Each committee shall keep regular minutes of its meetings and
promptly report the same to the Board.

Section 6.6Expenses.  The Directors may be paid their reasonable expenses, if
any, of attendance at any meeting of the Board; provided that the CCNA Director
may be paid his or her reasonable expenses, if any, of attendance at any meeting
of the Board only to the extent that all other Directors are so paid by the
Company.  No such payment shall preclude any Director from serving the Company
in any other capacity and receiving compensation therefor.  Members of special
or standing committees may be allowed like reimbursement of reasonable expenses
for attending committee meetings.

Section 6.7Removal, Resignation and Automatic Disqualification of Directors.

(a)Unless otherwise restricted by Law, Directors may be removed at any time,
with or without cause, (i) in the case of a Regional Bottler Director, by the
Regional Bottler (or Large Regional Bottler, if applicable) which appointed the
Director; (ii) in the case of a Mainstream Bottler Director, by a vote of
sixty-six and two-thirds percent (66 2/3%) of the Mainstream Bottlers (with each
Member that is a Mainstream Bottler having one vote without regard to the number
of Units held by such Member); and (iii) in the case of the CCNA Director, by
CCNA.

22

--------------------------------------------------------------------------------

 

(b)A Director may resign by written notice signed by the Director resigning and
delivered to (i) the Member that appointed such Director or the Members that
were in the group that elected such Director, (ii) the other Directors, and
(iii) the President.  Unless otherwise specified in the notice, the resignation
will become effective sixty (60) days after the date the notice was given.

(c)A Regional Bottler Director shall be automatically disqualified from office
and shall immediately cease to serve as a Director if the Regional Bottler or
Large Regional Bottler, as applicable, that appointed such Director thereafter
becomes a controlled Affiliate of another Regional Bottler, or another Large
Regional Bottler, or of The Coca-Cola Company or otherwise ceases to exist.  A
Mainstream Bottler Director shall be automatically disqualified from office and
shall immediately cease to serve as a Director if such Director is an employee
of a Mainstream Bottler or an Affiliate thereof and, after such Director is
elected, such Mainstream Bottler either ceases to exist or becomes an Affiliate
of The Coca-Cola Company, a Regional Bottler, or a Large Regional Bottler.  

(d)A CCNA Director shall be automatically disqualified from office and shall
immediately cease to serve as a Director, and CCNA’s right to designate a CCNA
Director shall herein automatically terminate with such office thereby
eliminated, if (i) the CCNA PAA is no longer in effect for any reason (whether
due to expiration, termination, discontinuance, or otherwise), (ii) the Company
ceases to be authorized to act as agent for CCNA in connection with procurement
of the items originally listed in the CCNA PAA, or (iii) the Company permanently
ceases the activities of its Procurement Division.

Section 6.8Directors as Agents.  No Director (including the CCNA Director) shall
have the authority to bind the Company, to execute contracts or to expend funds
unless such action has been authorized by the requisite Director vote.

Section 6.9Actions Requiring a Director Regular Vote.  Notwithstanding any other
provision of this Agreement to the contrary, the Company shall not take any of
the following actions unless authorized to do so by a Director Regular Vote:

(a)subject to the provisions of Section 5.1, the sale, exchange or other
disposition of any of the assets of the Company in a single transaction or in a
series of related transactions, with a fair market value in excess of ten
percent (10%) of total net asset value of the Company, except for sales in the
Company’s ordinary course of business;

(b)the commencement of a voluntary proceeding seeking reorganization or other
relief with respect to the Company or any controlled Affiliate of the Company
under any bankruptcy or other similar Law or seeking the appointment of a
trustee, receiver, custodian or other similar official of the Company or any
such controlled Affiliate or any substantial part of their respective property,
or the making by the Company or any such controlled Affiliate of a general
assignment for the benefit of creditors;

23

--------------------------------------------------------------------------------

 

(c)the declaration or making of any distributions to Members, except
distributions of the Tax Amount as set out in Section 9.4 of this Agreement;

(d)the entering into of any material contract of any nature with (i) The
Coca-Cola Company or its Affiliates or (ii) any Member or its Affiliates, and,
in each case, any material amendment, early termination or renewal thereof
(other than a procurement agency agreement or related services agreement between
a Member and the Company; provided that each such agreement is substantially in
a form that has been previously approved by the Board);

(e)the entering into by the Company of any agreement, facility, commitment,
guaranty, instrument or other undertaking providing for, or relating to, the
incurrence of any indebtedness for borrowed money by the Company, or granting or
permitting to exist any lien, encumbrance, option, pledge, security interest,
mortgage, right of first option, right of first refusal or similar restriction
on any of the assets or equity interests of the Company, except (i) to the
extent specifically authorized in a business plan approved by the Board, or
(ii) for statutory liens for taxes and materialmen’s liens (or similar liens for
labor, materials or supplies) that arise in the Company’s ordinary course of
business and that are not yet due and payable;

(f)the formation, organization or liquidation of any subsidiary of the Company
and the appointment of directors of (or persons with comparable authority with
respect to) any such subsidiary; provided that, unless otherwise directed by the
Board, the Company shall, and shall cause each of its subsidiaries to, cause
(i) the composition of the boards of directors (or other similar governing body)
of each such subsidiary to be the same as the Board, and (ii) substantially
identical restrictions on actions that may be taken by the Company and/or the
Board as set forth in this Agreement to be inserted into the governing documents
of each such subsidiary;

(g)the issuance, sale, or, except as otherwise specifically contemplated by
Section 14.1(b), repurchase by the Company of any Interest or other equity
interest (or option, warrant, conversion or similar right with respect to any
equity interest) in or of the Company;

(h)the commitment to any material capital expenditure by the Company in any
Fiscal Year of the Company, except to the extent specifically authorized in a
business plan approved by the Board;

(i)the adoption or any significant amendment of the Company’s annual and
long-term business plan and annual operating budget for the Company (or any
updates to any of them);

(j)except as otherwise provided herein, the selection and dismissal of Officers,
the determination of the duties of Officers (i.e., duties in addition to those
duties described in ARTICLE VII), and the entering into, amendment or
termination of employment contracts with Officers or any other contracts with
Directors or Officers;

24

--------------------------------------------------------------------------------

 

(k)the appointment or change of the independent auditors of the Company;

(l)the acquisition or lease by the Company of any real property, or any sale,
lease or sublease of, or similar arrangement affecting, any real property owned
or leased by the Company, except to the extent specifically authorized in a
business plan approved by the Board;

(m)the incurrence or assumption of any material liability or obligation, whether
contractually or otherwise, by the Company, except to the extent specifically
authorized in a business plan approved by the Board;

(n)the making of any political contributions, except to the extent specifically
authorized in a business plan approved by the Board;

(o)the making of any charitable contributions, except to the extent specifically
authorized in a business plan approved by the Board;

(p)(i) any change in accounting principles, methods or practices of the Company
other than those necessary to conform with generally accepted accounting
principles; (ii) any voluntary change in the Fiscal Year of the Company or any
subsidiary; (iii) any voluntary change in the taxable year or method of tax
accounting for income tax purposes of the Company or any subsidiary; (iv) the
conversion by the Company to a different method of taxation as contemplated by
Section 11.3; (v) each of the decisions requiring Board approval pursuant to
Section 8.2(e) or Section 11.1 with respect to Company tax audits; and (vi) the
making of any tax elections on behalf of the Company;

(q)the approval of the annual financial statements of the Company and its
subsidiaries;

(r)the adoption, material amendment, or repeal of the following policies of the
Company governing the Company, any Company Division or any Company subsidiary
(collectively, the “Company Policies”): (1) policies governing the services
provided by a Company Division and/or a Company subsidiary (including
procurement policies), which such policies are binding upon Members who elect to
participate in such Company Division and/or in such Company subsidiary,
(2) policies governing the Board or committees of the Board, and (3) policies
relating to the Company’s code of conduct or Director conflicts of interest (it
being acknowledged and agreed that all such Company Policies in effect
immediately prior to the Effective Date shall remain in effect without any
additional vote or ratification of the Board under this Section 6.9(r)), and the
Members hereby authorize the President to adopt, amend, or repeal all other
policies of the Company without any action on the part of the Board; provided
that any such policy adopted, amended, or repealed by the President (and any
powers thereby conferred) may be amended, altered, or repealed by Director
Regular Vote in the Board’s sole discretion;

25

--------------------------------------------------------------------------------

 

(s)the initiation, termination, or settlement of any judicial, administrative or
arbitration proceedings involving the Company or any subsidiary, or the payment
or settlement of any claim involving the Company or any subsidiary which exceeds
two hundred thousand U.S. dollars (US $200,000);

(t)the entering into of any contract or other agreement having a term greater
than five (5) years or involving a sum greater than ten million U.S. dollars (US
$10,000,000) per annum or the equivalent in any other currency, or the
modification of any material term of any such contract or agreement, including,
without limitation, modifications of payment terms, extensions and
cancellations, except to the extent specifically authorized in a business plan
approved by the Board;

(u)the purchase or other acquisition by the Company of any equity interest (or
option, warrant, conversion or similar right with respect to any equity
interest) in or of any Person, including a subsidiary approved by the Board
pursuant to Section 6.9(f);

(v)the entering into by the Company of any joint venture, partnership, strategic
alliance or similar arrangement with any Person, except to the extent
specifically authorized in a business plan approved by the Board;

(w)the making of any loan or otherwise lending funds of the Company to any
Person (including any Member), except (i) for the extension of credit in the
Company’s ordinary course of business, or (ii) to the extent specifically
authorized in a business plan approved by the Board;

(x)the making of any Subsidiary Special Allocation (each Subsidiary Special
Allocation to be made after consultation with the Company’s tax advisers to
ensure such Subsidiary Special Allocation is compliant with Section 704(b) of
the Code and the Treasury Regulations issued thereunder); or

(y)the entering into of any contract or agreement to do any of the things
described in subsections (a) through (x) above or the authorizing of any of, or
committing or agreeing to take any of, such actions.

Section 6.10Actions Requiring a Director Extraordinary Vote.  Notwithstanding
any other provision of this Agreement to the contrary, the Company shall not
take any of the following actions unless authorized to do so by a Director
Extraordinary Vote:

(a)undertake any new line of business, or terminate the functions of any Company
Division;

(b)take any action requiring a Director Extraordinary Vote as provided in
Section 3.2 or Section 12.8(a);

(c)restrict payment of a Tax Amount under Section 9.4;

26

--------------------------------------------------------------------------------

 

(d)determine the “Fair Value” of a Member’s Units under the valuation procedures
applicable under Section 14.1(b)(iii) when a Member becomes an Affiliate of The
Coca-Cola Company, unless that determination is effected by mutual agreement
with the Member in question;

(e)subject to Section 5.1, dissolve the Company pursuant to Section 15.2(a);

(f)impose a sanction reasonably determined to be appropriate by the Board on a
Member for violating its commercial obligations regarding any Company Division,
or other service provided by the Company; provided that no sanction will be
implemented under this Section 6.10(f) unless the Company gives the applicable
Member notice of such violations and a reasonable period of time as determined
by the Board in which to cure such violations, which period of time shall be not
less than thirty (30) days after the date the notice is given;

(g)subject to Section 5.1, remove any Member from membership in the Company.  In
voting to remove a Member under this Section 6.10(g), the Directors shall be
guided by whether, in their judgment, the Member has engaged in activity that
has had, or is expected to have, a negative impact on the Company, the
development of its goals, or its operations.  All the Units of any Member who is
so removed shall be sold by the Member and purchased by the Company in
accordance with Section 14.1(b).  The removal of a Member will not affect the
Member’s procurement contracts with the Company in effect as of the date of the
removal.  A Member will not be removed under this Section 6.10(g) unless the
Company gives the Member notice of the activity resulting in a potential removal
and a reasonable period of time as determined by the Board in which to modify
its conduct, which period of time shall be not less than thirty (30) days after
the date such notice is given; or

(h)require any additional Capital Contribution from the Members; provided that
any such call for additional Capital Contributions shall be made to all Members,
pro rata, based upon the respective Percentage Interests of the Members (as
determined periodically pursuant to Section 2.1(c)); and provided further, that
in connection with any such additional Capital Contribution requirement, the
Directors shall provide a reasonable time for the Members to fund such
additional Capital Contributions and shall notify all Members in writing of the
deadline for such funding, the purposes of the additional Capital Contributions,
and the consequences and remedies for any failure or refusal to fund any such
additional Capital Contribution within the time period specified therefor, which
deadlines, consequences and remedies shall be applied consistently to all
Members.

Section 6.11Duties of Directors.  When taking actions as a Board, Directors
shall act in good faith and consider the purposes for which the Company was
formed which are to enhance the efficiency and competitiveness of the Coca-Cola
Bottling System in the Territory; provided, that nothing contained in this
Section 6.11 shall, or shall be deemed to, conflict with, limit or restrict in
any way the provisions of Section 12.2, Section 12.3 or Section 12.4 of this
Agreement.

27

--------------------------------------------------------------------------------

 

ARTICLE VII

OFFICERS

Section 7.1Officers.  The Board may select, as provided in Section 6.9, natural
persons who are agents or employees of the Company to be designated as officers
of the Company (“Officers”), with such titles as the Board shall determine.  Any
number of offices may be held by the same person, except that the offices of
President, Secretary and the Vice President of Finance shall be held by
different persons.  The Board may appoint such other Officers, including a
General Counsel, and agents as it shall deem necessary who shall hold their
offices for such terms and shall exercise such powers and perform the duties of
such offices as set forth in this Article VII and such other duties as shall be
determined, as provided in Section 6.9(j), from time to time by the Board.  The
salaries of all Officers and agents of the Company shall be fixed by or in the
manner recommended by the President and approved by the Board.  The Officers
shall hold office until his/her resignation, removal, disqualification,
retirement, death or until his or her successor has been duly appointed.  Any
Officer may be removed at any time with or without cause by a Director Regular
Vote and any vacancy occurring in any office of the Company may be filled by a
like vote of the Board.

Section 7.2The Chairman of the Board.  The Chairman of the Board shall serve as
the chair of all meetings of the Board and shall have such other duties and
responsibilities as the Board may from time to time determine.  The Chairman of
the Board shall be a Director but need not otherwise be an officer, agent or
employee of the Company.

Section 7.3The President.  The President shall be the chief executive officer of
the Company, shall have general and active management of the business of the
Company and shall see that all orders and resolutions of the Board are carried
into effect.  The President shall execute bonds, mortgages and other contracts,
except where required or permitted by Law to be otherwise signed and executed
and except where signing and execution thereof shall be otherwise authorized or
delegated or except as otherwise permitted in Section 7.4.  The President shall
have the power to fix the compensation of elected Officers whose compensation is
not fixed by the Board or a committee thereof and also to engage, discharge,
determine the duties and fix the compensation of all employees and agents of the
Company necessary or proper for the transaction of the business of the
Company.  The President shall report to the Board, with the Chairman serving as
the primary contact for such purpose on behalf of the Board.

Section 7.4The Senior Vice President(s).  In the absence of the President or in
the event of the President’s inability to act, the Senior Vice President, if any
(or in the event there be more than one Senior Vice President, the Senior Vice
Presidents in the order designated by the Directors, or in the absence of any
designation, then in the order of their election) shall perform the duties of
the President, and when so acting, shall have all the powers of and be subject
to all the restrictions upon the President.  The Senior Vice President(s), if
any, shall perform such other duties and have such other powers as the Board may
from time to time prescribe.  As of the Effective Date, the executives leading
the Company Divisions have been appointed as Vice Presidents (or Senior Vice
Presidents) of the Company.

28

--------------------------------------------------------------------------------

 

Section 7.5The Secretary.  The Secretary shall be responsible for filing legal
documents and maintaining records for the Company.  The Secretary shall attend
all meetings of the Board and all meetings of the Members and record all the
proceedings of the meetings of the Company and of the Board in a book to be kept
for that purpose and shall perform like duties for the standing committees of
the Board.  The Secretary shall give, or cause to be given, notice of all
meetings of the Members and special meetings of the Board (and committees
thereof), and shall perform such other duties as may be prescribed by the Board
or President, under whose supervision the Secretary shall be.

Section 7.6The Vice President of Finance. The Vice President of Finance (or the
most senior employee in the finance department with a title as designated by the
Board) shall have the custody of the Company funds and securities and shall keep
full and accurate accounts of receipts and disbursements in books belonging to
the Company and shall deposit all moneys and other valuable effects in the name
and to the credit of the Company in such depositories as may be designated by
the Board.  The Vice President of Finance shall disburse the funds of the
Company as may be ordered by the Board, taking proper vouchers for such
disbursements, and shall render to the President and the Board, at its regular
meetings, or when the Board so requires, an account of all the Company’s
transactions and of the financial condition of the Company.

Section 7.7Officers as Agents.  The Officers, to the extent of their powers set
forth in this Agreement or otherwise vested in them by action of the Board, are
agents of the Company for the purpose of the Company’s business, and the actions
of the Officers taken in accordance with such powers shall bind the Company.

Section 7.8Duties of Officers.  Each Officer shall discharge his or her duties
in good faith, in a manner such Officer reasonably believes to be in or not
opposed to the best interests of the Company, and with the care an ordinarily
prudent person in a like position would exercise under similar circumstances.
Notwithstanding the foregoing, each Officer shall not engage with respect to the
Company (i) in any act or omission which involves intentional misconduct or a
knowing violation of Law or (ii) in any transaction from which such Officer
would receive an improper personal benefit. Except as provided herein, the
Officers shall be under no other fiduciary duty to the Company or the Members to
conduct the affairs of the Company in a particular manner and an Officer who so
performs those duties in a manner consistent with this Section 7.8 shall not be
liable by reason of being an Officer of the Company.

ARTICLE VIII

ALLOCATIONS

Section 8.1Profits and Losses.  As of the end of each Fiscal Year, and after
giving effect to the special tax allocations set forth in Section 8.2, Profits
and Losses shall be allocated among the Members for Capital Account, as well as
for federal income tax purposes:

(a)Subject to the allocation rules of Section 8.2, Profits for any Fiscal Year
shall be allocated among the Members in proportion to their Percentage
Interests.

29

--------------------------------------------------------------------------------

 

(b)Subject to the allocation rules of Section 8.2, Losses for any Fiscal Year
shall be allocated among the Members in proportion to their Percentage
Interests.

Section 8.2Special Allocations.  At the end of each Fiscal Year and
notwithstanding any provision of Section 8.1, the following special allocations
shall be made for both Capital Account and for federal income tax purposes
unless otherwise provided:

(a)In accordance with the ordering rules of Treasury Regulations Section
1.704-2(j), items of gross income and realized gain first shall be allocated in
an amount and in a manner that complies with the “chargeback” requirement of
Treasury Regulations Section 1.704-2(i)(4), the “qualified income offset”
requirement of Treasury Regulations Section 1.704-1(b)(2)(ii)(d), and the
“minimum gain chargeback” requirement of Treasury Regulations Section
1.704-2(f).  Further, any “partner nonrecourse deductions” within the meaning of
Treasury Regulations Section 1.704-2(i)(2) attributable to “partner nonrecourse
debt” shall be allocated to the Member who bears the “economic risk of loss” for
such debt in accordance with Treasury Regulations Section
1.704-2(i).  Nonrecourse deduction as defined in Treasury Regulations Section
1.704-2(b)(1) shall be allocated among the Members in accordance with their
Percentage Interests.  Any losses in excess of the losses allowable to the
Members pursuant to the Treasury Regulations promulgated under Code Section
704(b) shall first be allocated to the extent allowable hereunder to Members who
are not precluded from receiving such allocations by the preceding provisions of
this subparagraph (a), if any, and shall thereafter be allocated as provided in
Section 8.1.

(b)If, when and to the extent that pursuant to Section 6.9(x) the Board approves
the making of any special “book” or tax allocations to any Members with respect
to any items of income, gain, loss or deduction of any subsidiary of the Company
for part or all of any Fiscal Year (“Subsidiary Special Allocations”), then such
Subsidiary Special Allocations would be made immediately after the special
allocations set forth in Section 8.2(a).

(c)If a taxing authority ignores the characterization of any amounts paid to a
Member (or an Affiliate thereof) as salaries, management fees, commissions,
interest or other compensation for services (“Compensation”), and refuses to
treat such payments as either guaranteed payments within the meaning of Code
Section 707(c) or payments made to such Member other than in such Member’s
capacity as a “partner” within the meaning of Code Section 707(a), and such
taxing authority ultimately treats such amounts paid to a Member (or an
affiliate thereto) as a distribution to such Member for federal income tax
purposes which reduces such Member’s Capital Account, then the Compensation
shall be treated as an allocation of an item of income or gain of the Company to
the recipient Member so that, consistent with the intent of the Members, the
Compensation shall not be treated as a distribution which reduces the recipient
Member’s Capital Account.  Accordingly, such Member shall be allocated the first
available items of Company income and gain (including in a succeeding year) in
an amount equal to the Compensation.

30

--------------------------------------------------------------------------------

 

(d)Special Basis Adjustments.  To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Section 734(b) or Section 743(b) of the
Code is required, pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m),
to be taken into account in determining Capital Accounts, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(m).

(e)Items Resulting from Partnership Audits.  Subject to approval of the Board,
the Partnership Representative may make special allocations of income, gain,
loss or deduction to correct for distortions arising from a Company audit under
the New Partnership Audit Rules.  Allocations so made shall preserve to the
greatest extent permitted by law, the after-tax economic arrangement of the
Members.

Section 8.3Allocation Rules.

(a)For purposes of determining the Profits, Losses or any other items allocable
to any period, Profits, Losses and any such other items shall be determined on a
daily, monthly or other basis, as determined by the Company in consultation with
its tax accountants using any method that is permissible under Section 706 of
the Code and the Treasury Regulations thereunder.

(b)Except as otherwise provided (i) in this Agreement or (ii) in any resolution
establishing a Subsidiary Special Allocation as contemplated in Section 8.2(b)
hereof, all items of Company income, gain, loss, deduction and any other
allocations not otherwise provided for shall be divided among the Members in the
same proportions as they share Profits and Losses for the Fiscal Year in
question.

(c)The Members are aware of the income tax consequences of the allocations made
by this Article VIII and hereby agree to be bound by the provisions of this
Article VIII in reporting their shares of Company income and loss for income tax
purposes.

(d)The Members intend that the allocation provisions set forth in this Agreement
shall comply with Section 704(b) of the Code and the Treasury Regulations issued
thereunder and the provisions are to be interpreted in a manner consistent with
those Treasury Regulations.

Section 8.4Section 704(c).  In accordance with Section 704(c) of the Code and
the Treasury Regulations thereunder, income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall, solely
for income tax purposes, be allocated among the Members so as to take account of
any variation between the adjusted basis of such property to the Company for
federal income tax purposes and its initial fair market value.

31

--------------------------------------------------------------------------------

 

Section 8.5Section 754 Election; Other Elections.  In connection with any
transfer of Units pursuant to Section 14.1, following written request of any
Member and approval by the Board (such approval not to be unreasonably
withheld), the Company shall make an election pursuant to Section 754 of the
Code to adjust the basis of the Company’s property in the manner permitted by
Sections 734(b) and 743(b) of the Code.  All other federal, state and local tax
elections by the Company shall be approved by the Board in its discretion.

ARTICLE IX

DISTRIBUTIONS

Section 9.1Net Cash Flow.  Except as otherwise provided in ARTICLE XV hereof
(relating to the dissolution of the Company), any distribution of the Net Cash
Flow during any Fiscal Year shall be made to the Members in proportion to their
Percentage Interests.

Section 9.2Distribution Rules.  Except as provided in Section 9.4, all
distributions pursuant to Section 9.1 shall be discretionary and shall be
authorized, if at all, by the Board at such times and in such amounts as shall
be determined by the Board pursuant to Section 6.9.

Section 9.3Limitations on Distributions.  Notwithstanding any provision to the
contrary contained in this Agreement, the Company, and the Board on behalf of
the Company, shall not make a distribution to any Member on account of its
Interest in the Company if such distribution would violate Section 18-607 of the
Delaware Act or other applicable Law.

Section 9.4Distribution of the Tax Amount.  If at any time the Company is
treated for federal income tax purposes as a partnership, then, subject to any
limitation imposed by the Delaware Act or other applicable law, absent a
Director Extraordinary Vote to the effect that it is in the best interests of
the Company not to make such a distribution (or to make only a portion thereof),
the Company shall distribute with respect to each of its taxable years the Tax
Amount (or portion thereof as determined by a Director Extraordinary Vote) to
the Members in accordance with their respective Percentage Interests.  The “Tax
Amount” for a taxable year shall be determined by multiplying an amount equal to
the Company’s taxable income (as defined below) for such year by a percentage
that is equal to the sum of:  (i) the highest state tax rate applicable to any
Member for the year, and (ii) the highest federal individual or corporate income
tax rate for that year reduced by the product of such highest federal rate and
the state tax rate determined under clause (i).  As used herein, taxable income
shall mean the Company’s taxable income as determined for federal income tax
purposes under Section 703 of the Code, disregarding the provisions of Code
Section 703(a)(1).  To the extent feasible, the Company shall make partial
distributions of the Tax Amount for a taxable year, based on its best estimates
from the information available to it at the time of the distribution,
sufficiently prior to estimated tax payment dates for that year to permit the
Members conveniently to pay their estimated taxes on their share of the
Company’s income.  On or before March 10 of the year following the year as to
which the Tax Amount relates the Company shall make such additional
distributions, if any, which, when added to prior partial distributions of the
Tax Amount for that year, equals the Company’s good faith estimate of the Tax
Amount based on the information available to it at that time from its regularly
employed accountant or accounting firm.  Subject to the first sentence of this
Section 9.4, not later than the time the Company’s federal income tax return for
the year to which the Tax Amount

32

--------------------------------------------------------------------------------

 

relates is filed, the Company shall distribute an amount, if any, equal to the
difference between the Tax Amount as calculated on the basis of the information
on such return and the partial distributions of that Tax Amount previously
made.  If at the time of the filing of such return the Company determines it has
distributed more than the Tax Amount for the year to which the Tax Amount
relates, the excess shall be treated as a partial distribution of the Tax Amount
for the next following taxable year.

ARTICLE X

BOOKS AND RECORDS

Section 10.1Books, Records and Financial Statements.

(a)At all times during the continuance of the Company, the Company shall
maintain, at its principal place of business, separate books of account for the
Company that shall show a true and accurate record of all costs and expenses
incurred, all charges made, all credits made and received and all income derived
in connection with the operation of the Company business in accordance with
generally accepted accounting principles consistently applied, and, to the
extent inconsistent therewith, in accordance with this Agreement.  Such books of
account, together with a copy of this Agreement and of the Certificate, shall at
all times be maintained at the principal place of business of the Company and,
subject to the confidentiality provisions of this Agreement, shall be open to
inspection and examination at reasonable times by each Member and its duly
authorized representative(s) for any purpose reasonably related to such Member’s
interest in the Company.

(b)The Company, and the Board on behalf of the Company, shall prepare and
maintain, or cause to be prepared and maintained, the books of account of the
Company.  The Company, and the Board on behalf of the Company, shall prepare and
file, or cause to be prepared and filed, all applicable federal, state and local
tax returns.

Section 10.2Accounting Method.  For both financial and tax reporting purposes
and for purposes of determining Profits and Losses, the books and records of the
Company shall be kept on the accrual method of accounting applied in a
consistent manner in accordance with generally accepted accounting principles
and shall reflect all Company transactions and be appropriate and adequate for
the Company’s business.

Section 10.3Financial Statements.  The Officers shall cause to be prepared and
promptly delivered to the Members (a) unaudited financial statements of the
Company on a quarterly basis and as reasonably requested by a Member and (b)
audited annual financial statements of the Company within four (4) months
following the end of each Fiscal Year of the Company.  Upon the request of one
or more Members to enable the Members to comply with regulatory reporting
requirements, the Board shall adjust the foregoing time periods if practical,
with the incremental costs associated therewith to be allocated as the Board
determines.

33

--------------------------------------------------------------------------------

 

Section 10.4Withholding.  The Company shall withhold income or other taxes as
may be required by, and otherwise comply with and take actions necessary as the
result of, the provisions of the Code or any state or local tax law requiring
withholding.  Any amounts of the Company’s Net Cash Flow withheld pursuant to
this Agreement shall be deemed to have been paid to the Members as distributions
of the Company’s Net Cash Flow in the amounts so withheld pursuant to ARTICLE
IX.

ARTICLE XI

TAX MATTERS

Section 11.1Partnership Representative.  The provisions of this Section 11.1
shall apply for taxable years beginning after December 31, 2017 (or any earlier
year, if the Board so elects and in each case where such Board approval is
required in this Section 11.1, such action shall require a Director Regular
Vote), and all references to the “Code” are as amended by the New Partnership
Audit Rules.

(a)The Board shall designate a partnership representative (in such capacity, the
“Partnership Representative”) to act under Section 6233 of the Code and in any
similar capacity under state, local or non-U.S. law, as applicable.  The Board
has initially designated the Vice President of Finance to serve as the
Partnership Representative.  The Partnership Representative may be removed and
replaced by the Board at any time in its sole discretion.

(b)The Partnership Representative, in consultation with the audit committee or
such other committee designated by the Board, shall be authorized and required
to represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend Company funds for
professional services and other expenses reasonably incurred in connection
therewith.  The Partnership Representative may authorize a Member (in such
capacity, an “Authorized Member”) to assist the Partnership Representative in
representing the Company (at the Company’s expense) in connection with any such
tax examination.  Each Member agrees to cooperate with the Company and to do or
refrain from doing any or all things reasonably requested by the Company with
respect to the conduct of such proceedings.  The Partnership Representative
shall be authorized to make any available election, to the extent eligible,
under Code Sections 6221 through 6241 and take any action it deems necessary or
appropriate to comply with the requirements of the Code and the conduct of the
Company under Code Sections 6221 through 6241, but in each case only with the
approval of the Board.

34

--------------------------------------------------------------------------------

 

(c)The Partnership Representative shall keep all Members reasonably advised on a
current basis of any contacts by or discussions with the tax authorities, and
the Members shall have the right to observe and participate through
representatives of their own choosing (at their sole expense) in any tax
proceedings.  In the event of an inquiry by the Internal Revenue Service, the
Partnership Representative is authorized to seek assistance from Members and
their respective tax resources.  Members acting in such capacity shall have the
same protections as the Partnership Representative related to recourse from
other Members as set forth in Section 11.1(g) below. Nothing herein shall
diminish, limit or restrict the rights of any Member under the New Partnership
Audit Rules.

(d)Except as expressly provided otherwise in Article XII, the Members shall have
no claim against the Company, the Board, the Partnership Representative or any
Authorized Member for any form of damages or liability as a result of actions
taken or remedies pursued by or on behalf of the Company in order to comply with
Sections 6231 through 6241 of the Code or similar provisions of state, local or
non-U.S. Law.

(e)In the case of any adjustment by the IRS in the amount of any item of income,
gain, loss, deduction, or credit of the Company or any Member’s distributive
share thereof (“IRS Adjustment”), the Partnership Representative shall respond
to such IRS Adjustment in accordance with this Agreement, as approved by the
Board.  “Adjustment Year” means (1) in the case of an adjustment pursuant to the
decision of a court, the Company’s taxable year in which the decision becomes
final; (2) in the case of an administrative adjustment request, the Company’s
taxable year in which the administrative adjustment is made; or (3) in any other
case, the Company’s taxable year in which the notice of final partnership
adjustment is mailed.  “Reviewed Year” means the Company’s taxable year to which
the item being adjusted related.

(i)Payment by the Company.  In accordance with Section 6225 of the Code, the
Company shall pay an imputed underpayment as calculated under Section 6225(b) of
the Code with respect to the IRS Adjustment, including interest and penalties
(“Imputed Tax Underpayment”) in the Adjustment Year.  The Partnership
Representative shall use commercially reasonable efforts to pursue available
procedures to reduce any Imputed Tax Underpayment on account of any Member’s tax
status and each Member shall promptly comply with any reasonable request made by
the Partnership Representative to accommodate such procedures.

(ii)Issue Adjusted Schedules K-1.  Alternatively, with the approval of the
Board, the Partnership Representative may elect under Section 6226 of the Code
to cause the Company to issue adjusted Internal Revenue Service Schedules “K-1”
(or such other form as applicable) reflecting a Member’s share of any IRS
Adjustment, including, without limitation, in the case of any IRS Adjustment
which may result from or otherwise relate to any matter addressed in a
Subsidiary Special Allocation.

35

--------------------------------------------------------------------------------

 

(f)At the direction of the Board or the Partnership Representative, each Member
agrees to take into account its allocable share of the Company’s income (or
losses), including any adjustments to tax attributes, resulting from an IRS
Adjustment and to pay any tax due as required under Section 6225(c)(2) of the
Code, even if an Imputed Tax Underpayment liability of the Company or IRS
Adjustment occurs after the Member’s withdrawal from the Company, either by
(x) amending its U.S. federal income tax return(s) for the Reviewed Year and for
any other affected tax years to include such adjustments or (y) providing such
information for the alternative procedure as required by Section 6225(c)(2)(B)
of the Code.

(g)Each Member does hereby agree to indemnify and hold harmless the Company, the
Board, the Partnership Representative, the Member serving as Tax Matter Partner,
and any Authorized Member from and against any liability with respect to the
Member’s proportionate share of any Imputed Tax Underpayment or other IRS
Adjustment resulting in liability imposed upon the Company under the New
Partnership Audit Rules, regardless of whether such Member is a Member in the
Company in an Adjustment Year, with such proportionate share as reasonably
determined by the Board, including the Board’s reasonable discretion to consider
each Member’s interest in the Company in the Reviewed Year and a Member’s timely
provision of information necessary to reduce the amount of Imputed Tax
Underpayment set forth in Section 6225(c) of the Code. This obligation shall
survive a Member’s ceasing to be a Member of the Company and/or the termination,
dissolution, liquidation and winding up of the Company.

Section 11.2Taxation as Partnership.  The Company shall be treated as a
partnership for United States federal income tax purposes.

Section 11.3Potential Conversion to Taxable Corporation Status.  The Company
shall review and consider from time to time whether it should elect to be taxed
as a corporation under Subchapter C of the Code, given the types of assets it
holds, the income it produces, the impact of its income on the Members, the
indemnity costs incurred under Section 12.7, and the tax consequences of such an
election.

Section 11.4Tax Matters Partner.  The provisions of this Section 11.4 shall
apply for taxable years ending on or before December 31, 2017, to the extent
that the Board does not elect for the provisions of Section 11.1 to apply to
such tax years.

(a)The Board may by a Director Regular Vote designate a Member as the “Tax
Matters Partner” of the Company for purposes of Section 6231(a)(7) of the Code,
subject to the consent of such Member.  The Board may from time to time by a
Director Regular Vote (i) require that the Tax Matters Partner submit to the
Board for prior approval such actions as may be designated by the Board, and
(ii) replace the Tax Matters Partner with a different Member, subject to the
consent of such Member.

36

--------------------------------------------------------------------------------

 

(b)The Tax Matters Partner shall provide to each Member copies of all notices or
other information specified in and in accordance with Treasury Regulation
§301.6223(g)-1.

ARTICLE XII

LIMITED LIABILITY, EXCULPATION, AND INDEMNIFICATION; CONFLICTS OF INTEREST AND
BUSINESS OPPORTUNITIES

Section 12.1Limitation on Liability.  Except as otherwise expressly required by
the Delaware Act, the debts, obligations and liabilities of the Company, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Company, and no Member, Officer or Director shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member, Officer or Director.

Section 12.2Exculpation.

(a)No Covered Person shall be liable to the Company or any other Covered Person
for any loss, damage or claim incurred by reason of any act or omission
performed or omitted by such Covered Person in good faith on behalf of the
Company and in a manner reasonably believed to be within the scope of authority
conferred on such Covered Person by or pursuant to this Agreement, except that a
Covered Person shall be liable for any such loss, damage or claim incurred by
reason of such Covered Person’s fraud, gross negligence, willful misconduct,
intentional and material breach of this Agreement or conduct that is the subject
of a criminal proceeding (where such Covered  Person had a reasonable cause to
believe that such conduct was unlawful).

(b)A Covered Person shall be fully protected in relying in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, Profits, Losses or Net Cash Flow or any
other facts pertinent to the existence and amount of assets from which
distributions to Members might properly be paid.

Section 12.3Fiduciary Duty.  To the extent that, at law or in equity, a Covered
Person has duties (including fiduciary duties) and liabilities relating thereto
to the Company or to any Member, Officer or Director (which are not expressly
disclaimed in this Agreement), a Covered Person acting under this Agreement
shall not be liable to the Company or to any Member, Officer or Director for
its, her or his good faith reliance on the provisions of this
Agreement.  Notwithstanding anything contained in this Agreement to the
contrary, this Agreement is not intended to, and does not, create or impose any
fiduciary duty on any Member or Director.  Furthermore, to the extent
permissible under the Delaware Act, each of the Members and the Company hereby
disclaims and waives any and all fiduciary duties that, absent such waiver, may

37

--------------------------------------------------------------------------------

 

be specified or implied by applicable Law, and in doing so, acknowledges and
agrees that the duties and obligations of each Member and Director to each other
and to the Company are only as may be expressly set forth in this Agreement;
provided that the Members and the Company hereby agree that, consistent with
Section 18-1101(c) of the Delaware Act, the foregoing disclaimer and waiver does
not eliminate the implied contractual covenant of good faith and fair dealing
required of each Member and Director.  The provisions of this Agreement, to the
extent that they restrict the duties and liabilities of any Member or Director
otherwise existing at Law or in equity, are agreed by the Company and the
Members to replace such other duties and liabilities of such Members and
Directors.

Section 12.4Indemnification of a Covered Person.  To the fullest extent
permitted by applicable Law, including the Delaware Act (as the same now exists
or may hereafter be amended, substituted or replaced (but, in the case of any
such amendment, substitution or replacement, only to the extent that such
amendment, substitution or replacement permits the Company to provide broader
indemnification rights than the Delaware Act permitted the Company to provide
prior to such amendment, substitution or replacement)), the Company shall
indemnify, hold harmless, defend, pay, and reimburse a Covered Person for any
loss, damage, judgment, liability, or claim, including reasonable attorneys’
fees and expenses, incurred by such Covered Person by reason of any act or
omission performed or omitted by such Covered Person on behalf of the Company if
(a) such Covered Person acted in good faith and in a manner such Covered Person
reasonably believed to be within the scope of authority conferred on such
Covered Person by this Agreement, (b) such Covered Person’s conduct did not
constitute fraud, gross negligence, willful misconduct, or an intentional and
material breach of this Agreement, and (c) with respect to any criminal
proceeding, such Covered Person did not have reasonable cause to believe such
Covered Person’s conduct was unlawful.  The termination of any proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent shall not, of itself, create a presumption that the Covered
Person did not satisfy the requirements of clauses (a) through (c) of this
Section 12.4.  Any indemnity under this Section 12.4 shall be provided out of
and to the extent of Company assets only, and no Covered Person shall have any
personal liability with respect to such indemnity.

Section 12.5Expenses of a Covered Person.  To the fullest extent permitted by
applicable Law, reasonable expenses (including reasonable legal fees) incurred
by a Covered Person in defending any claim, demand, action, suit or proceeding
shall, from time to time upon and subject to approval by a Director Regular Vote
(which approval may be subject to certain terms and conditions imposed by the
Board), be advanced by the Company prior to the final disposition of such claim,
demand, action, suit or proceeding upon receipt by the Company of an
undertaking, satisfactory to the Board, by or on behalf of the Covered Person to
repay such amount if it shall be determined that the Covered Person is not
entitled to be indemnified as authorized in Section 12.4.  The rights to
indemnification and the payment of expenses incurred in defending any claim,
demand, action, suit or proceeding in advance of its final disposition conferred
in this Article XII shall not be exclusive of any other right that any Covered
Person may have or hereafter acquire under any statute, provision of this
Agreement, any other agreement, any vote of the Members or disinterested
Directors or otherwise.

38

--------------------------------------------------------------------------------

 

Section 12.6Insurance. The Company may purchase and maintain insurance, to the
extent and in such amounts as the Board shall, in its sole discretion, deem
reasonable, on behalf of Covered Persons and such other Persons as the Board
shall determine, against any liability that may be asserted against or expenses
that may be incurred by any such Person in connection with the activities of the
Company or such indemnities, regardless of whether the Company would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.  Subject to approval by a Director Regular Vote (which approval
may be subject to certain terms and conditions imposed by the Board), the
Company may enter into indemnity contracts with Covered Persons and such other
Persons as the Board shall determine and adopt written procedures pursuant to
which arrangements are made for the advancement of expenses and the funding of
obligations under Section 12.5 and containing such other procedures regarding
indemnification as are appropriate.

Section 12.7Indemnification for Certain State Tax Return Preparation and Audit
Expenses.  The Company shall indemnify each Member against:  (a) the reasonable
costs and expenses incurred, including but not limited to professional fees
incurred, by the Member for state tax return preparation and the filing of such
return or returns in one or more states of the United States in which the Member
would not be required to file such return or returns if the Member were not a
Member of the Company; and (b) the reasonable costs and expenses incurred,
including but not limited to professional fees incurred, associated with any
audit of any such return (or any audit asserting the Member is required to file
such a return), conducted by any such state’s revenue authorities; provided,
however, that in no event shall the Company be obligated under this provision to
reimburse a Member for any tax, interest or penalty incurred by the Member in
such state or states.  The Member seeking indemnification of any such costs or
expenses shall submit to the Company a written statement signed by the Member’s
chief financial officer and its outside accountant certifying that to the best
of their knowledge and belief the Member would not be required to file the
return at issue in the state or states involved if it were not a Member of the
Company and itemizing the expenses incurred.  The Company shall, within 30 days
after receipt of the foregoing statement, pay or reimburse the Member for all
such expenses to which the Company does not object and shall list in a written
notice to the Member its objections to any of the expenses that it does not pay
or reimburse.  If the Member and the Company cannot resolve any dispute as to
whether a cost or expense is to be reimbursed or the amount to be reimbursed
within 60 days after the Company delivers its notice containing its objections,
the matter shall be eligible for arbitration under Section 16.13 at the request
of the Member or the Company.  Any payment made by the Company under this
Section 12.7 shall be considered an expense of the Company (and not a
distribution) and shall be accounted for as such.  Any indemnity under this
Section 12.7 shall be provided out of and to the extent of the Company assets
only, and no Member or Affiliate of a Member shall have any personal liability
with respect to such indemnity.

Section 12.8Conflicts of Interest; Business Opportunities.

(a)Resolution of Conflicts of Interest.  Unless otherwise expressly provided in
this Agreement, whenever a potential or actual conflict of interest exists or
arises between one or more Directors, Officers or their respective Affiliates,
on the one hand, and the Company, on the other, any resolution or course of
action by the Board in respect of such conflict of interest shall be permitted
and shall not constitute a breach of this Agreement, of any agreement
contemplated herein, or of

39

--------------------------------------------------------------------------------

 

any duty stated or implied by law or equity, including any fiduciary duty, if
the resolution or course of action in respect of such conflict of interest is
(i) approved by a Director Extraordinary Vote without participation by any
Director who has, or represents a Member having, a conflict of interest (in
either case, a “Conflicted Director”), and (ii) determined by a Director
Extraordinary Vote without participation by any Conflicted Director to (A) be on
terms no less favorable to the Company than those generally being provided to or
available from unrelated third parties, or (B) be fair and reasonable to the
Company, after taking into account the totality of the relationships between the
parties involved (including other transactions that may be particularly
favorable or advantageous to the Company).  If the Board determines that the
resolution or course of action taken with respect to a conflict of interest
satisfies this provision, then it shall be presumed that, in making its
decision, the Board acted in good faith, and in any proceeding brought by any
Member or by or on behalf of such Member challenging such approval, the Person
bringing or prosecuting such proceeding shall have the burden of overcoming such
presumption.  The failure to comply with any or all of the conditions set forth
in this Section shall not cause a presumption or be evidence that any breach of
this Agreement, or any agreement contemplated herein, or of any duty stated or
implied by law or equity, including any fiduciary duty, shall have occurred.

(b)Outside Opportunities.  No Member or Affiliate thereof shall be obligated to
present any particular investment opportunity to the Company or to any other
Member or Affiliate thereof even if such opportunity is of a character that, if
presented to the Company, could be taken by the Company, and any Member or
Affiliate thereof shall have the right to take for its own account (individually
or as a partner or fiduciary) or to recommend to others any such particular
investment opportunity.

ARTICLE XIII

ADDITIONAL MEMBERS

Section 13.1Admission.  The Company is authorized to admit any Coca-Cola Bottler
that is not currently a Member as an additional member of the Company (each, an
“Additional Member” and collectively, the “Additional Members”) upon a Director
Regular Vote on such terms and conditions as the Board shall specify in such
vote.  Each such Coca-Cola Bottler shall be admitted as an Additional Member at
the time such Coca-Cola Bottler (i) satisfies any terms or conditions imposed by
the aforesaid vote of the Board; and (ii) executes this Agreement or a
counterpart of this Agreement; provided that, absent extraordinary circumstances
as determined by the Board, Additional Members will be admitted only as of the
first day of each Fiscal Year.  The legal fees and expenses of the Company
associated with such admission shall be borne by the Company.

40

--------------------------------------------------------------------------------

 

Section 13.2Allocations.  Additional Members shall not be entitled to any
retroactive allocation of the Company’s income, gains, losses, deductions,
credits or other items; provided that, subject to the restrictions of § 706(d)
of the Code, Additional Members shall be entitled to their respective share of
the Company’s income, gains, losses, deductions, credits and other items arising
under contracts entered into before the effective date of the admission of any
Additional Members to the extent that such income, gains, losses, deductions,
credits and other items arise after such effective date.  To the extent
consistent with § 706(d) of the Code and Treasury Regulations promulgated
thereunder, the Company’s books may be closed at the time Additional Members are
admitted (as though the Company’s tax year had ended) or the Company may credit
to the Additional Members pro rata allocations of the Company’s income, gains,
losses, deductions, credits and items for that portion of the Company’s Fiscal
Year after the effective date of the admission of the Additional Members, as
determined by the Vice President of Finance.

ARTICLE XIV

TRANSFER OF INTERESTS AND SUBSTITUTE MEMBERS

Section 14.1Transfers of Interests.

(a)Transfer with Franchise and Within Controlled Group.  A Member shall transfer
to any Person who acquires from such Member by purchase, exchange, contract, or
otherwise control (as described in the definition of Affiliate) of, all or any
portion of such Member’s Territory a proportionate share of such Member’s
Units.  The determination by the President of the Company as to the number of
Units to be so transferred shall be consistent with the method used to determine
such Member’s Percentage Interest pursuant to Section 2.1(c) and shall be final
and binding on the parties.  Upon advance written notice to the Company, a
Member may:  (i) transfer all or any portion of such Member’s Units to an entity
that both (A) holds a Coca-Cola Franchise, directly or indirectly, and (B) is a
member of the same affiliated group (within the meaning of Section 1504(a) of
the Code) as the Member or is owned wholly by one or more members of such
affiliated group, and (ii) cause any such entity described in clause (i) to
transfer all or any portion of such Units back to the transferring Member or to
any other entity described in clause (i).

(b)Transfer Under Section 5.4 or Section 6.10.  All of a Member’s Units shall be
purchased by the Company and cancelled if the Member’s Units are purchased by
the Company under either Section 5.4 or Section 6.10.  Upon such purchase, the
Company shall pay the Member the applicable purchase price of the Member’s Units
determined as provided herein and shall close the purchase as hereinafter
provided.

(i)Return of Capital—Resignations.  If a Member resigns under clause (i) of the
first sentence of Section 5.4, the purchase price for the Member’s Units shall
be the lesser of (A) the amount paid by the Member as its Capital Contribution
(if any), without interest, or (B) the positive Capital Account balance as of
the effective date of the resignation.  The Vice President of Finance shall
certify the amount of the purchase price based upon the foregoing and the books
and records of the Company, which certification shall be, absent manifest error,
final and binding on the parties hereto and not subject to any appeal.

41

--------------------------------------------------------------------------------

 

(ii)Appraisal Value—Removals.  If a Member is removed from membership pursuant
to Section 6.10, the purchase price for the Member’s Units shall be the
Appraisal Value of the Member’s Units.  For these purposes, the “Appraisal
Value” of a Member’s Units shall mean the product of (I) the amount in U.S.
dollars that the Members would receive upon a sale of all of the Units of the
Company in an arms’ length transaction between a willing buyer and a willing
seller, determined within sixty (60) days following the event giving rise to the
purchase obligation; and (II) the Percentage Interest in the Company represented
by the Units as to which the Appraisal Value is to be determined.  The Appraisal
Value shall be mutually agreed upon by the Member and the Company or, if the
Member and the Company are unable to agree within sixty (60) days following the
event giving rise to the purchase obligation, the Appraisal Value shall instead
be determined by an investment banking firm or other designated valuation expert
of recognized national standing jointly selected by the Member and the
Company.  If the Member and the Company are unable to agree on an investment
banking firm or other valuation expert within such sixty (60) day period, they
shall each promptly designate an investment banking firm or valuation expert and
those two shall, in good faith, select a third investment banking firm or
valuation expert within fifteen (15) days of their designation.  In the event
that the Member should fail to designate an investment banking firm or valuation
expert for this purpose within ten (10) days after the expiration of such sixty
(60) day period, the Company shall be entitled, in its sole discretion, to
designate a single national or international investment banking firm for
purposes of determining the Appraisal Value hereunder, which designation shall
be final and binding upon the parties.  In either case, the investment banking
firm or valuation expert so selected shall prepare an appraisal setting forth
its determination of the Appraisal Value, which determination shall be final and
binding on the removed Member and the Company.  The cost of any such investment
banking firm(s) or valuation expert(s) shall be borne equally by the removed
Member and the Company.  Such Member and the Company shall cooperate fully in
selecting investment bankers or other experts and shall cooperate fully in the
determination of the Appraisal Value by such persons.  The investment banking
firm or valuation expert so retained to deliver its written opinion as to the
Appraisal Value shall be instructed to render its opinion in accordance with the
terms of this Section 14.1(b)(ii) and to deliver such opinion to the removed
Member and Company within thirty (30) days following the selection of such
investment banking firm or valuation expert.  In determining Appraisal Value, no
premiums for control nor discounts for lack of control or lack of marketability
shall be applied, and there shall be no requirement that the assets and the
Company be separately valued by third party appraisers or that a special audit
of the books and records of the Company be performed.  The Appraisal Value as
mutually agreed upon by the removed Member and the Company, or as set forth in
the written opinion of the investment banker or valuation expert, shall be final
and binding on the parties hereto and not subject to appeal.

42

--------------------------------------------------------------------------------

 

(iii)Fair Value—Certain Affiliations.  If a Member is disqualified from
membership because it becomes an Affiliate of The Coca-Cola Company, the
purchase price for such Member’s Units shall be the Fair Value of the
Units.  For these purposes, the “Fair Value” shall mean the fair market value of
the Member’s Units.  The Company and the Member shall mutually agree upon the
Fair Value of the Units or if they are unable to agree within sixty (60) days
following the event giving rise to the purchase obligation, the Fair Value shall
instead be determined by a Director Extraordinary Vote.  The Fair Value as so
determined shall be final and binding on the parties hereto and not subject to
appeal.

(iv)Closing of Purchase.  Subject to Section 14.4, the closing of any purchase
and sale of a Member’s Units pursuant to this Section 14.1(b) shall be held at
such time and place as may be designated by the Company, but in any event within
thirty (30) days after the amount of the purchase price is determined.  At any
such closing, the Member required to sell its Units (the “Selling Member”) shall
transfer to the Company any certificates or documents evidencing the Units being
purchased, duly endorsed for transfer, together with such assignments or
instruments reasonably required by counsel for the Company to consummate such a
purchase, and the Company shall pay the purchase price in cash.  In addition, at
the closing of such purchase and sale, the Selling Member shall deliver to the
Company an executed, written agreement, in form and substance reasonably
satisfactory to legal counsel for the Company, which shall include, without
limitation, representations that the Selling Member owns the Units being
transferred free and clear of all liens and encumbrances and that upon delivery
of such Units to the Company, the Company shall be vested with all of the
Selling Member’s right, title and interest in such Units, and the Company shall
deliver to the Selling Member such investment representations as may be
reasonably necessary and requested for securities Law purposes.

(c)No Other Transfer.  A Member shall not transfer or assign any or all of its
Units other than as required or permitted under this Section 14.1.

(d)Tax Treatment.  The Company and the applicable Member agree that the
Company’s redemption or repurchase of Units pursuant to Section 5.4 or Section
6.10 shall be treated as a liquidating payment under Section 736(b) of the Code
to the extent of such Member’s “interest in Company property” within the meaning
of Section 736(b) of the Code and the excess, if any, shall be treated as a
Section 707(c) “guaranteed payment” under Section 736(a) of the Code.

Section 14.2Substitute Members.  When a Member transfers all or any part of its
Units in the Company to the Person (not already a Member) who acquires from such
Member control of any portion of the Member’s Territory, such transfer shall
entitle the transferee to become a Substitute Member.  Upon the transferee’s
execution of an instrument reasonably satisfactory to the President of the
Company accepting and agreeing to the terms and conditions of this

43

--------------------------------------------------------------------------------

 

Agreement, including a counterpart of this Agreement, and upon paying to the
Company a fee sufficient to cover all reasonable expenses of the Company in
connection with such transferee’s admission as a Substitute Member, such
transferee shall become a Substitute Member.  In the event of a dispute as to
whether a transaction, event or other circumstance entitles a Person to qualify
as a Substitute Member, such dispute shall be resolved by a Director Regular
Vote, subject to exclusion from voting of any Director representing a Member (or
Bottler) that has a material interest in the dispute.  Such transferee shall be
admitted to the Company effective immediately prior to the effective date of the
transfer and, immediately following such admission, if the transferring Member
has transferred all of its Interest and Units, it shall cease to be a Member of
the Company.  Until approved as a Substitute Member, such transferee shall not
be entitled to exercise or receive any of the rights, powers or benefits of a
Member other than the right to receive the distributions to which the
transferring Member would be entitled, if any, and the right to participate in
the Company’s procurement function as provided herein or in the Company
Policies.

Section 14.3Recognition of Transfer by Company.  No transfer, or any part
thereof, that is in violation of this Article XIV shall be valid or effective,
and neither the Company nor the Board shall recognize the same for the purpose
of making distributions of Net Cash Flow pursuant to Section 9.1 with respect to
such Interest or part thereof.  Neither the Company nor the Board shall incur
any liability as a result of refusing to make any such distributions to the
transferee of any such invalid transfer.

Section 14.4Effective Date of Transfer.  Any valid transfer of a Member’s
Interest pursuant to the provisions of Section 14.1 shall be effective as of the
close of business on the last day of the calendar month in which such transfer
occurs.  The Company shall, from the effective date of such transfer and subject
to the conditions stated in this Article XIV, thereafter pay all further
distributions on account of the Interest so transferred to the transferee of
such Interest.  As between any Member and its transferee, Profits and Losses for
the Fiscal Year of the Company in which such transfer occurs shall be
apportioned for federal income tax purposes in accordance with any convention
permitted under §706(d) of the Code and selected by the Vice President of
Finance.

Section 14.5Pledge.  No Member may pledge or otherwise encumber all or any part
of its Units without the prior written consent of the Board, which consent may
be given or withheld in the sole and absolute discretion of the Board.

ARTICLE XV

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 15.1No Dissolution.  The Company shall not be dissolved by the admission
of Additional Members or Substitute Members in accordance with the terms of this
Agreement.

44

--------------------------------------------------------------------------------

 

Section 15.2Events Causing Dissolution.  The Company shall be dissolved, and its
affairs shall be wound up, only upon the occurrence of any of the following
events:

(a)the affirmative vote of (i) a Director Extraordinary Vote and (ii) the vote
of the Members holding at least two-third (2/3) of all Units pursuant to Section
5.1;

(b)at any time that there are no Members of the Company, unless the Company is
continued in accordance with the Delaware Act; or

(c)the entry of a decree of judicial dissolution of the Company under Section
18-802 of the Delaware Act.

Section 15.3Liquidation.  Upon dissolution of the Company, the Board shall carry
out the winding up of the Company and shall immediately commence to wind up the
Company’s affairs; provided, however, that a reasonable time shall be allowed
for the orderly liquidation of the assets of the Company and the satisfaction of
liabilities to creditors so as to enable the Members to minimize the normal
losses attendant upon a liquidation.  The Members shall continue to share
Profits and Losses during liquidation in the same proportions, as specified in
Article VIII hereof, as before liquidation.  The proceeds of liquidation shall
be distributed in the following order and priority:

(a)to creditors of the Company, including Members who are creditors, to the
extent otherwise permitted by Law, in satisfaction of the liabilities of the
Company (whether by payment or the making of reasonable provision for payment
thereof); and

(b)to the Members in accordance with their relative positive Capital Account
balances, after giving effect to all contributions, distributions and
allocations for all periods.

Section 15.4Termination.  The Company shall terminate when all the assets of the
Company, after payment of or due provision for all debts, liabilities and
obligations of the Company, shall have been distributed to the Members in the
manner provided for in this Article XV and the Certificate shall have been
canceled in the manner required by the Delaware Act.

Section 15.5Claims of the Members.  The Members and former Members shall look
solely to the Company’s assets for the return of their positive Capital
Accounts, and if the assets of the Company remaining after payment of or due
provision for all debts, liabilities and obligations of the Company are
insufficient to return such positive Capital Accounts, the Members and former
Members shall have no recourse against the Company or any other Member.

45

--------------------------------------------------------------------------------

 

ARTICLE XVI

MISCELLANEOUS

Section 16.1Notices.  All notices provided for in this Agreement shall be in
writing, duly signed (including by electronic mail signature, if applicable) by
the party giving such notice, and shall be mailed via an overnight courier
service, sent via electronic mail, or mailed by registered or certified mail, as
follows:

(a)if given to the Company, at its address or the electronic mail address of the
President, as shall be notified to the Directors and Members;

(b)if given to a Director, at such Director’s mailing address or electronic mail
address, as provided to the Company; or

(c)if given to any Member, at the address or electronic mail address set forth
in the Schedule described in Section 2.1(d) or on its signature page hereto (or
to any counterpart hereof), or at such other address or electronic mail address
as such Member may hereafter designate by written notice to the Company.

A notice shall be deemed given on the date mailed, emailed, or delivered to the
courier service if mailed first class mail (with postage prepaid) or delivered
to an overnight courier service (with the fee prepaid), and shall be deemed
received on the date of electronic confirmation of a delivery receipt if
electronically mailed, on the tenth (10th) business day after having been mailed
by certified or registered mail if so mailed, and on the second (2nd) business
day after having been sent by overnight courier if so couriered.

Such notice shall be given at such other address as a party to this Agreement
may furnish to another party to this Agreement pursuant to the foregoing.

Section 16.2Failure to Pursue Remedies.  The failure of any party to seek
redress for violation of, or to insist upon the strict performance of, any
provision of this Agreement shall not prevent a subsequent act, which would have
originally constituted a violation, from having the effect of an original
violation.

Section 16.3Cumulative Remedies.  The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies.  Said
rights and remedies are given in addition to any other rights the parties may
have by Law or otherwise.

Section 16.4Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of all the parties and, to the extent permitted by this Agreement,
their successors, legal representatives and assigns.

Section 16.5Interpretation.  Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable.  All references herein to “Articles,” “Sections”
and “Paragraphs” shall refer to corresponding provisions of this Agreement.

46

--------------------------------------------------------------------------------

 

Section 16.6Severability.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.

Section 16.7Counterparts and Signatures.  This Agreement may be executed in any
number of counterparts with the same effect as if all parties hereto had signed
the same document.  All counterparts shall be construed together and shall
constitute one instrument.  A signed copy of this Agreement delivered by
electronic mail or other means of electronic transmission (including pdf or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) shall be deemed to have the same legal effect as delivery of
an original, manually signed copy of this Agreement for all purposes.

Section 16.8Integration.  This Agreement amends and restates the Prior Agreement
in its entirety as of the Effective Date.  This Agreement constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto.

Section 16.9Governing Law.  This Agreement and the rights of the parties
hereunder shall be interpreted in accordance with the Laws of the State of
Delaware, and all rights and remedies shall be governed by such laws without
regard to principles of conflict of Laws.

Section 16.10Amendments.

(a)Except as otherwise provided in this Section 16.10, an amendment to this
Agreement shall be adopted and effective only if in writing and executed by the
holders of not less than ninety five percent (95%) of the outstanding Units of
all the Members; provided that the Members so adopting the amendment shall
include not less than a majority of the number of Mainstream Bottlers (without
regard to the number of Units held by such Members); and provided further that
no amendment shall adversely affect the interests of a Member who does not join
in its adoption unless such amendment will have the same effect on the interests
of similarly situated Members who do join in its adoption.

(b)An amendment to this Agreement may be adopted by a Director Extraordinary
Vote if such amendment would cause only the restructuring or reorganization of
the Company in a manner that the Board specifically determines in such vote,
is:  (i) consistent with the economic and operational consequences of this
Agreement and the governance structure under this Agreement; (ii) will
substantially enhance the efficient achievement of the Company’s business goals
while not materially reducing the Company’s ability to achieve, or making it
materially more costly for the Company to achieve, its objectives as to any of
its then-existing lines of business; (iii) does not cause a greater than de
minimis disadvantage to the Company as compared to the consequences to the
Company under the structure created by this Agreement; and (iv) does not cause a
greater than de minimis disadvantage to any Member as compared to the
consequences to the Member under this Agreement, except to the extent such
Member knowingly waives such disadvantages.  The Board vote on the proposed
restructuring or reorganization shall be taken only after the Board has received
a detailed analysis of the proposal in light of these factors prepared by one or
more Officers or committees as the Board shall commission to examine the
proposal.

47

--------------------------------------------------------------------------------

 

Section 16.11No Implied Rights or Remedies; Creditors Not Benefitted.  Nothing
contained in this Agreement shall, or shall be deemed to, confer upon any
Person, except the Company and its Members, Officers and Directors, any rights
or remedies of any kind under or by reason of this Agreement.  Without limiting
the foregoing and notwithstanding any other provision of this Agreement to the
contrary:

(a)Nothing contained in this Agreement shall, or shall be deemed to, benefit any
creditor, vendor, customer or contractor of, or any other third party claimant
against, the Company, any Affiliate of the Company or any Member (including,
without limitation, any employee of the Company or any Affiliate of the
Company)(each such creditor, vendor, customer, contractor and claimant is
referred to in this Section 16.11 as a “Creditor” and, collectively, as
“Creditors”);

(b)No Creditor shall, or shall be deemed to, have any rights, interests or
claims of any kind or nature arising under or in connection with this Agreement,
or be entitled to any benefits hereunder, including, without limitation, any
right to enforce the provisions of this Agreement against or on behalf of any
Person;

(c)Nothing contained in this Agreement shall, or shall be deemed to, grant to
any Creditor any right or entitlement to require the Company, any Affiliate of
the Company or any Member to solicit or accept, or to require any Member to
make, (i) any loan, advance, investment or additional capital contribution to or
for the benefit of the Company or any Affiliate of the Company or (ii) any
guarantee of any indebtedness, obligation, liability or performance of the
Company, any Affiliate of the Company or any Member; and

(d)Nothing contained in this Agreement shall, or shall be deemed to, grant to
any Creditor any right or entitlement to require the Company, any Affiliate of
the Company or any Member to enforce any right that the Company, any Affiliate
of the Company or any Member may have against any other Member, or that any
Member may have against the Company or any Affiliate of the Company, under this
Agreement or otherwise.

Section 16.12Confidentiality.

(a)The Members acknowledge that each of them may be required to disclose
Confidential Information (as defined below) by Law, upon the advice of counsel,
and each shall endeavor to limit disclosure to that purpose.  To the extent
permitted by Law, each Member will give the Company prior written notice of any
disclosure pursuant to this Section 16.12, which notice shall specify the
substance of any such disclosure.

(b)The Company and each Member will take appropriate steps to enable the
Company, the Directors, and other Members to identify information which should
be protected as Confidential Information.

48

--------------------------------------------------------------------------------

 

(c)Each party receiving Confidential Information (the “Receiving Party”)
recognizes and acknowledges that the restrictions imposed upon the parties under
this Agreement are necessary to protect the secrecy of Confidential Information
and to prevent the occurrence of injury and harm.  

(d)Each Receiving Party, whether the Company or a Member, agrees that it will
not, without the prior written consent of the party from whom such Confidential
Information was obtained (the “Disclosing Party”), disclose, divulge or permit
any unauthorized Person to obtain any Confidential Information disclosed by the
Disclosing Party, except as contemplated in Section 16.12(a).  The Receiving
Party hereby agrees to indemnify and hold harmless the Disclosing Party from and
against any and all damage, loss, liability and expense (including, without
limitation, reasonable expenses of investigation and reasonable attorneys’ fees
and expenses) arising from any such unauthorized disclosure by the Receiving
Party or its employees and representatives.  The Receiving Party agrees that it
will use any Confidential Information disclosed by the Disclosing Party
hereunder (whether or not such Confidential Information is in written or
tangible form) only for purposes of the business of the Company and Affiliates
of the Company as contemplated by this Agreement or as permitted under the Data
Sharing Agreements, if applicable.

(e)As used in this Agreement, the term “Confidential Information” shall mean
information (in whatever form, whether oral, visual, written, electronic,
intangible, tangible, or other form, and whether existing prior to, on or after
the Effective Date), including trade secrets, technical or non‑technical data, a
formula, pattern, strategy, compilation, program, device, method, technique,
drawing, process, financial data, or list of actual or potential customers or
partners, which (i) derives economic value, actual or potential, from not being
generally known to other Persons who can obtain economic value from its
disclosure or use, (ii) is the subject of efforts which are reasonable under the
circumstances to maintain its secrecy, or (iii) is specifically known to be or
identified as confidential information.  “Confidential Information” shall not
include any information (x) which is or becomes generally known to the public
through no fault of, or breach of this Agreement by, the Receiving Party,
(y) which is received without legal or contractual restriction from a third
party not bound by any duty of confidentiality with respect to such Confidential
Information, or (z) which the Receiving Party subsequently developed through its
own efforts which can be documented as having been developed without the use of
any Confidential Information.

(f)To the extent that the terms and conditions of a Data Sharing Agreement to
which a Member and the Company are parties conflict with this Section 16.12, the
terms and conditions of such Data Sharing Agreement shall control with respect
to such Member and the Company.

49

--------------------------------------------------------------------------------

 

Section 16.13Arbitration.  In the event of a dispute between a Member and the
Company or between Members regarding the construction of this Agreement or the
rights and obligations of the Company and the Members hereunder or the
performance of those obligations, a party hereto may initiate arbitration by
giving written notice to the other party or parties of its demand to arbitrate
the issue and designating one arbitrator.  The other party or parties shall
select an arbitrator within ten (10) days of delivery of such notice.  Those two
arbitrators shall then select within ten (10) days a third arbitrator
(collectively, the “Arbitration Panel”).  The governing law for the arbitration
shall be the substantive law of the State of Delaware.  The arbitration shall be
held in Atlanta, Georgia, or such other place in the United States as may be
specified by the Arbitration Panel (or in any other place as may be agreed upon
by the parties to the arbitration proceeding) and shall be conducted in
accordance with the then effective Commercial Arbitration Rules of the American
Arbitration Association to the extent not inconsistent with this Agreement.  The
decision of the Arbitration Panel shall be rendered no later than
forty-five (45) days after the date on which the parties agree to
arbitration.  The decision of the Arbitration Panel shall be final and binding
as to any matters submitted to arbitration; provided, however, that if
necessary, such decision may be enforced by any party to the arbitration in any
court of record having jurisdiction over the subject matter or over any of the
parties.  The determination of which party or combination of parties bears the
costs and expenses incurred in connection with any such arbitration proceeding
shall be determined by the Arbitration Panel.  For the avoidance of doubt,
business disagreements, such as whether the Company should adopt a certain
course of action or the appropriate sanction to be imposed by the Company under
Section 6.10(f), are not eligible for arbitration, it being the intention of the
parties that all such disagreements be resolved and such sanctions be finally
determined by the applicable action taken by the Board.

 

 

50

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Limited Liability Company Operating Agreement of Coca-Cola Bottlers’ Sales &
Services Company LLC as of the Effective Date.

 

COCA-COLA BOTTLERS’ SALES & SERVICES COMPANY LLC

 

 

 

 

 

By:

 

/s/ Brandi Shortt

 

 

Name:

 

Brandi Shortt

 

 

Title:

 

President

 

 

[Signature pages of Members on file with the Company]

 